 In the Matterof J. S.ABEROROMBIE COMPANYandOIL WoRSE64INTERNATIONALUNION,C.I.O.CaseNo. 16-C-1530.-Decided May 13, 1949DECISIONANDORDEROn December 29, 1948, Trial Examiner Charles S. Donovan issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged and was engaging in certain unfair laborpractices,' and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other unfair labor prac-tices alleged in the complaint.Thereafter, the Respondent and theGeneral Counsel filed exceptions to the Intermediate Report, withsupporting briefs.The Board 2 has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed,3 except for the refusal of the Examiner to take judicial noticeof the proceedings before the Board inMatter of J. S. AbercrombieCompany, 77N. L. R. B. 712, a representation proceeding pertainingto the employees of the Respondent involved in this case. It is thepractice of the Board to take judicial notice of its own records and1Those provisions of Section 8 (1) of the National Labor Relations Act which the TrialExaminer found were violated are continued in Section 8 (a) (1) of the-Act, as amended.2Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, asamended,the National Labor Relations Board has delegated its powers in connection withthis case to a three-member panel[Chairman Herzog and Members Houston and Gray].8 In affirming the Trial Examiner's rejection of the Respondent's contention that theRegional Director's letter of July 1, 1948, did not operate as a dismissal of all the chargesexcept those relating to Jones, we rely on the construction placed on that letter by theTrial Examiner,particularly when read in conjunction with the provisions of the com-plaint issued by the Regional Director simultaneously with his letter.For the reasons set forth inMatter of Erveng Paper Mills,82 N. L. R.B. 434, weaffirm the Examiner's rejection of the Respondent's contention that the instant complaintis barred by the 6-month limitation in Section 10 (b) of the amended Act.83 N. L.R. B., No. 85.524 J. S. ABERCROMBIE COMPANY525proceedings,' and we will take judicial notice of the said representa-tion proceeding for the purpose of this Decision and Order.The Board has considered the Intermediate Report, the exceptionsand briefs and the entire record in the case, and, to the extent that theyare consistentwith this Decision and Order, the Board adopts thefindings, conclusions, and recommendations of the Trial Examiner.1.We agree with the TrialExaminer's findings that the Respondent,by various acts of its supervisors, detailed in the Intermediate Report,violated Section 8 (1) of the Act and Section 8 (a) (1) of the amendedAct.However, unlike theExaminer,in reachingthisconclusion, wedo not rely on the calling and holding of a meeting of employees andsupervisors in the latter part of October 1946, at which meetingSuperintendent Bass advised the employees to get a charter of theirown, or on SuperintendentBass'statement to employee Cantrell onOctober 19, 1946, that the Respondent "would make a better workingplacethan the Union could."2.TheExaminerfound that employee Palmer testified, withoutcontradiction, that in March 1947, Construction Superintendent Waitetold him that "if the outfit went Union everything would be contractedout there and we wouldn't have no job."The Examiner stated that he was unable to determine whetherWaite's statementconstituted a threat "uttered for the purpose of in-fluencingPalmer against the Union,"or an opinion"as to the probableresult of unionization," which would be protected by Section 8 (c) ofthe Act.Waite's statement might possibly be viewedas an expressionof opinion carrying no threat of reprisal only if it were construed toSMatter of Bentwood Products,Inc.,81 N L R B. 635.Section 7 (d) and 8 ofthe Administrative Procedure Act, cited by the Examiner in support of his ruling, do not,in our opinion,preclude the Board from judicially noticing its own records or proceedings.Section 7(d) of the Act provides.Where any agency decision rests on official notice of a material fact not appearingin evidence in the record, any party shall on timely request be afforded an opportunityto show the contraryThe Senate Report on this provision states:Where agencies take such notice they must so state on the record or in theirdecisions and then afford the parties an opportunity to show the contrarySenateReport No.752, 79th Cong.,2d Sess., p. 23.There is nothing to the contrary effect in Section 8 of the Administrative Procedure Act,cited by the Examiner.We accordingly construe that Act as permitting a Trial Examineror the Board, in a particular case, to take official notice of matters of which courts ordi-narily take judicial notice,including proceedings before the Board in other cases, providedonly that where such notice is taken, that fact is stated on the record by the Trial Examineror set forth in his Intermediate Report, or,failing that,in the decision of the Board, andthe parties are given an opportunity to show the contrary.So, in the instant case, theparties will be given an opportunity to show, upon filing a timely motion for reconsidera-tion, the contrary of the fact of which we take official notice.Had the Trial Examiner inthis case stated on the record or in the Intermediate Report that he was taking officialnotice of the Board's records in the representation case, the parties would have had ampleopportunity in their exceptions to show any error in the Examiner's action. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARD-mean that unionization of the plant would result in such an increase inlabor costs that the Respondent would find it more economical to con-tract out its work.In our opinion,this would be a strained interpre-tation of Waite's statement, which on its. face reasonably carried thecoercive implication that if the Union's organization efforts were suc-cessful,the Respondent would retaliate by curtailing its operations.We find, therefore, that Waite made the statement attributed to himand that such statement carried a threat of economic reprisal in theevent the plant were unionized.Accordingly, it was not protected bySection 8 (c) but was violative of Section 8 (1) of the Act.3.We agree with the Trial Examiner's finding that the discharge ofJones was not due to any inefficiency or laxity in the performance ofhis work or to any other reason advanced by the Respondent.We donot agree with the Trial Examiner, however, that the General Counselhad failed to establish by the preponderance of the evidence thatJones was discriminatorily discharged in'violation-of the Act. -The Examiner found that Jones was the president of the local chap-ter of Oil Workers International Union, 0. 1. 0. (hereinafter called theUnion),which was seeking to organize the employees at -the plantinvolved in this case.The Examiner relied, however, on the followingcircumstances as negating any inference of discrimination thatmight be drawn from Jones' position in the Union and from the factthat he had been summarily discharged without goodcause after a-seriesof violations of the Act by the Respondent :a.The absence of any marked activity on the part of the Union atthe time of Jones'discharge.b.The absence of evidence that Jones was active in the affairs of theUnion at the time of his discharge.^c.The fact that the Respondent, with knowledge of Jones' positionin the Union, had retained him in its employ for more than a year,giving him a raise during that period.,d.The absence of any evidence of anti-union activity by the Re-spondent for several months prior to Jones'discharge.We are unable to accord to these factors the same weight as did theExaminer,for the following reasons :a.It is clear, and we find, that there was the following union activityat about the time of Jones'discharge :(1)On or about February 2, 1948, about 3 weeks before his dis-charge, the Union had filed a fifth amended charge in thiscase, addinga new name to the list of those alleged in its prior charges to have beendiscriminatorily discharged by the Respondent.(2)On January 27,1948, less than a month before Jones' discharge,representatives of the Union attended a hearing held by the Board on 11;J. S. ABERCROMBIECOMPANY527a petition filed by the Union for certification as the representative ofthe employees in the instant plant,5 and this petition was pending atthe time of Jones' discharge.b.The fact that there was no showing of any specific union activityby Jones himself at the time of his discharge is not in our opinion en-titled to any considerable, weight as negating an inference of a discrim-inatory motive for his discharge.He was, as the Examiner found, acharter member of the Union and its first and only President.Counselfor the Respondent acknowledged in argument before the Examinerthat Jones had been active in organizing the Union and in solicitingmembers.Even if Jones were relatively inactive in union affairs at the timeof his discharge, the Respondent necessarily knew that, as presidentof the Union, he symbolized to its employees the prestige of the Union,and that his discharge would tend to discourage union activity andmembership in the Union at a time when the Union was facing a crucial,test of its strength in a Board election.c.As to the retention and favorable treatment of Jones by the Re-,spondent for more than a year with knowledge of his rank in theUnion, the following considerations are pertinent in appraising themotive for his discharge :It was not until shortly before Jones' discharge that events occurredwhich accentuated the need, from the standpoint of the Respondent,for taking drastic action to arrest the progress of the Union.TheUnion did not file its petition for certification until August 21, 1947,and it was not until January 16, 1948, about a month before Jones'discharge; that the Board notified the parties that a hearing would beheld on the Union's petition. It is the Board's established practice,publicized in its Statements of Procedure,6 that normally it will notorder a hearing on a petition for certification unless investigationshows that the petitioner has, been designated by at least 30 percent ofthe employees in the unit sought.Accordingly, the foregoing noticeof hearing was tantamount to a notice to the Respondent that investi-gation by the Board indicated that the Union had won the support ofat least 30 percent of the Respondent's employees.Until it receivedthis notice, the Respondent had no reason to believe, so far as therecord discloses, that the action it had theretofore taken to combat theUnion had been ineffective and that there was any need to resort tomore drastic measures.See preceding footnote.:National Labor Relations Board Rules and Regulations and Statements of Procedure,Series 5, effective August 22, 1947,Sec. 202 17 (a) of Statements of Procedure. 528DECISIONS OF NATIONAL LABOR -RELATIONS BOARDAs already stated, the hearing on the Union's petition was heldon January 27, 1948.Less than a month later Jones was discharged.Thus Jones' discharge came at a time when the Union's organizationalcampaign appeared to be approaching a successful climax, and whenit appeared that coercion of the Respondent's employees had thus farfailed to accomplish the Respondent's purpose, which, as found by the'TrialExaminer, was "to nip the Union in the bud." It was con-sistent with this purpose for the Respondent, milder measures havingfailed, to resort to the more drastic action of discharging Jones, whoheld the highest position in the local chapter of the Union.In our opinion, the foregoing circumstances suffice to explain whythe Respondent refrained from discriminating against Jones untilFebruary 24, 1948.We are therefore forced to infer, and we accord-ingly find, that the timing of Jones' discharge was influenced by thependency of the representation proceeding, in which a hearing hadrecently been held, and by the apparent imminence of action by theBoard directing an election to determine whether the Union should becertified as the representative of the Respondent's employees.7d.As to the Examiner's reliance on the absence of any evidence ofanti-union activity on the part of the Respondent about the time ofJones' discharge, the following considerations are pertinent :The Examiner found that beginning on- October 18, 1946, the Re-spondent engaged in a "concerted drive to nip the Union in the bud."This drive, as we have found, was reflected in a series of anti-union.,and coercive acts by the Respondent's supervisors and highermanage-ment representatives, which occurred in October 1946, and in January,March, June, August, September, and December of 1947.These acts,'which we have found to be violative of the Act, ranged from interroga-tion concerning union membership and activity to threats of dischargeif the Union's campaign succeeded, and the promise of a better job asan inducement to desist from union activities. In September andDecember 1947, Jones himself was interrogated about the progress ofthe Union and the names of any new members by his supervisor, Lytle,who, as found by the Examiner, was instrumental in procuring Jones'discharge on February 24, 1948, about 2 months later.In view of the fact that the Respondent's coercive course of conduct,as described above, extended over a period of more than a year, some-times with intervals of 2 or more months between successive incidents,and in view of the significant developments about a month before Jones'discharge in connection with the representation proceeding, we cannot'An election was in fact directedby theBoard on May17, 1948.Atthe election con-ducted pursuant to the Board'sDirection,142 votes were cast for, and 300 against, theUnion. J. S. ABERCROMBIE COMPANY529agree with the Trial Examiner that the interval of 2 months betweenthe interrogation and d'ischargeof Jones constituted such an extraor-dinary time gap as to warrant considering his dischargeas an iso-lated incident.On the contrary, we believe that in determining themotivation for the discharge, it must be viewed, not as an isolated in-cident, but against the background of the Respondent's systematicand concerted coercive conduct and the pendency of the representationproceeding.Viewed in the light of these circumstances, and in the light of theTrial Examiner's findings, with which we agree, that Jones conscien-tiously and properly performed all the duties required of him, to theknowledge of the supervisor who discharged him, and that the Re-spondent "deviated sharply from its general policy when it dischargedJones, an employee of long [about 20 years'] standing with an excellentemployment record, without notice and warning, and with a recom-mendation that he be not rehired," we are convinced by the preponder-ance of the evidence, and find, that in discharging Jones the Respond-ent'smotive was to discourage union membership and activity, inviolation of Sections 8 (a) (3) and 8 (a) (1) of the amended Act.4.TheExaminerfound that there was a conversation between em-ployee Bruce and Talbert,an allegedsupervisor, about July 30, 1947.Bruce testified that Talbert told him he was to be demoted for unionactivity.This was denied by Talbert.The Examiner did not resolvethis conflict because the General Counsel had failed to sustain theburden of proving that Talbert was a supervisor, apparently implying,however, that even if he were a supervisor it was not shown that thestatement was made within the scope of his employment.The testapplied by the Board, with the approval of the courts, in determiningwhether an employer is responsible for coercive statements by a super-visor is not whether the statements were, in fact, within the scope ofthe supervisor's employment, but whether the employees have justcause to believe that the supervisor is acting for and on behalf of man-agement in the situation under dispute.Under this test, the Boardand the courts have held that, in the absence of special circumstancesnot present here, an employer is responsible for coercive statementsand other conduct of a supervisor.8Accordingly, while we adopt theExaminer's finding that there was no violation of Section 8 (1) of theAct as a result of Talbert's alleged statement to Bruce, in so doing we8Matter of Peter Freund Knitting Mills,61 N.L. R. B. 118, 123 ;Matter of ColumbianCarbonCo.,79 N.L. R. B. 62 ;N. L. R. B. v. Link Belt Co.,311 U.S. 584,599;InternationalAssociation of Machinistsv.N. L. R. B.,311U. S. 72, 80;N. L R. B. v. Schaefer-Htitchcock,131 F.(2d) 1004, 1007 (C A. 9) ,N. L.R B. v. Cities Service OilCo.,129 F.(2d) 933.935 (C. A. 2). 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDdo not rely on the absence of evidence that any statements made by'Talbert were within the scope of his employment, but rather on the'other grounds indicated by the Examiner.For similar reasons, in adopting the Examiner's conclusion inparagraph 6 (i) of the Intermediate Report that Harvill's testimonyafforded no basis for a finding that Bledsoe, an alleged supervisor,'made statements violative of Section 8 (1) of the Act, we do notrely on the absence of proof that Bledsoe was acting within the scopeof his employment.5.Employee Byram testified that on or about March 27, 1947, hehad a conversation with his supervisor, Reeves, in the course of whichReeves "offered to bet $100 that if the plant went Union 100 menwould be laid off."Reeves denied this conversation and the Examinerdid not consider it necessary to resolve the conflict in the record onthis point, commenting, in part: "Clearly if Reeves had stated, ashisopinion,that if the plant went Union 100 men would be laid off, sucha declaration would be protected under Section 8 (c) of the amendedAct." (Emphasis supplied.)If this statement means that the protection of Section 8 (c) maybe invoked by an employer simply by characterizing his utterances,however coercive, as expressions of opinion, we do not agree.Toexalt from above substance in this manner would invite widespreadcircumvention of Section 8 (a) (1) of the Act.Whether a predic-tion that unionization of the plant would result in mass lay-offs isa threat of reprisal or an expression of opinion such as is protectedby Section 8 (c) of the Act, must be determined in the light of all'the surrounding circumstances.The fact that itpurportsto be anexpression of views, argument, or opinion may be some evidence thatit is not a threat of economic reprisal, but is far from conclusivein this regard.The substance and context of the statement, and theposition of the speaker in relation to his audience, are equally, if notmore, significant factors in determining whether a statement is freefrom any threat of reprisal or promise of benefit.In 'the present case it is, in our opinion, far from clear that thealleged "wager" of Reeves was not a veiled threat of reprisal.How-ever, absent a finding by the Examiner as to whether such a statementwas actually made, we shall not attempt to resolve the conflict in therecord on this point.6.Employee Bruce testified that Galyean, a supervisor, told himthat two of Bruce's fellow employees were "agitators" and were"talking about the Union" and would be fired.This was denied byGalyean.The Examiner failed to resolve this conflict in the testi-mony, stating that it had no significance because it was merely a J. S. ABERCROMBIE,COMPANY531statement of opinion or knowledge or a prediction of a future event.We do not agree.We believe that such a statement,ifmade, carrieda threat of economic reprisal againstanyemployees who engaged inunion activities,and would therefore be reasonably calculated to coerceBruce in the exercise of hisrightto engage in such activities.How-ever,in the absence of any findingby theExaminer as to whetherthe statement was in fact made, we shall not at this time attempt ,toresolve the conflict in the record on this point.THE REMEDYWe have found that the Respondent has discriminatorily dischargedWillie Rufus Jones in violation of Sections 8 (a) (3) and 8 (a) (1)of the amended Act and has engaged in numerous other coercive actsand conduct over a long period of time in violation of Section 8 (1) ofthe Act and 8 (a) (1) of the amended Act.We shall order the Re-spondent to cease and desist from engaging in such conduct.TheRespondent's unlawful conduct, in our opinion, discloses a fixed pur-pose to defeat self-organization and its objectives.Because of theRespondent's unlawful conduct and its underlying purpose, we areconvinced that the unfair labor practices found are persuasively re-lated to the other unfair labor practices prescribed by the Act and thata danger of their commission in the future is to be anticipated fromthe course of the Respondent's conduct in the past.The preventivepurpose of the Act will be thwarted unless our Order is coextensivewiththe threat.In order, therefore, to make effective the interde-pendent guarantees of Section 7, to prevent a recurrence of unfairlabor practices, and to minimize strife which burdens and obstructscommerce, and thus to effectuate the policies of the amended Act,we will order that the Respondent cease and desist from infringing inany manner upon the rights guaranteed by Section 7 of the amendedAct.We shall also order the Respondent to offer Willie Rufus Jones im-mediate and full reinstatement to his former or substantially equiva-lent position,9 without prejudice to his seniority and other rights andprivileges, and to make him whole for any loss of pay he may havesuffered by reason of the Respondent's discrimination against him,by the payment to him of a sum of money equal to the amount henormally would have earned as wages from the date of such dis-crimination to the date of the Respondent's offer of reinstatement, lesshis net earnings 10 during such period. In accordance with our prac-tice, in view of the Trial Examiner's failure to recommend the rein-SeeMatter of The Chase National Bank of the City of New York,65 N. L.R. B. 827.20 SeeMatter of Crossett Lumber Company,8 N. L. R.B. 440,497-498. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatement of Jones or the award to him of back pay, the period fromthe date of the Intermediate Report to the date of the Order hereinwill be excluded in computing the amount of back pay Willie Rufus.Jones is entitled to receive.ORDERUpon the entire record in the case, and pursuant to Section 10 (c),of the National Labor Relations Act, as amended, the National Labor-Relations Board hereby orders that the Respondent, J. S. AbercrombieCompany, Houston, Texas, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in Oil Workers International Union,,C. I. 0., or in any other labor organization, by discharging employees.or in any other manner discriminating in regard to hire or tenureof employment or any term or condition of employment;(b) Interrogating employees with respect to their membership in,activity in behalf of, or sympathy for, Oil Workers InternationalUnion, C. I. 0., or any other labor organization, offering any benefitsor threatening any reprisals in order to persuade employees to favoror disfavor any labor organization, or in any other manner interferingwith, restraining, or coercing its employees in the exercise of the rightto self-organization, to form labor organizations, to join or assist OilWorkers International Union, C. I. 0., or any other labor organiza-tion, to bargain collectively through representatives of their owncollective bargaining or other mutual aid or protection, and to refrainfrom any or all of such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer Willie Rufus Jones immediate and full reinstatementto his former or substantially equivalent position, without prejudiceto his seniority, and other rights and privileges;.(b)Make Willie Rufus Jones whole for any loss of pay he mayhave suffered by reason of the Respondent's discrimination againsthim, by the payment to him of a sum of money equal to the amount henormally would have earned as wages from the date of such discrimi-nation to the date of the Respondent's offer of reinstatement (exclud-ing the period from the date of the Intermediate Report to the date ofthis Order), less his net earnings during said period; J. S. ABERCROMBIECOMPANY533(c)Post at its plant in Sweeny, Texas,. copies of the notice at-tached hereto, marked "Appendix A." 11 :Copies of said notice, to besupplied by the Regional Director for the Sixteenth Region, shall,after being duly signed by the Respondent, be posted by it im-mediately upon receipt thereof and be maintained by it for at leastsixty (60) consecutive days thereafter in conspicuous places, includingall places where notices to employees customarily are posted.Reason-able precautions shall be taken by the Respondent to insure that suchnotices are not altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Sixteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein be, and it hereby is,dismissed in all other respects.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and O:,der of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILLOFFERtoWillie Rufus Jones immediate and full rein-statement to his former or substantially equivalent position with-out prejudice to any seniority or other rights or privileges previ-ously enjoyed, and make him whole for any loss of pay sufferedas a result of the discrimination against him.WE WILL NOT interrogate our employees concerning their mem-bership in, activity on behalf of, or sympathy for, OIL WORKERSINTERNATIONAL UNION,C. I.0.,or any other labor organization.WE WILL NOT offer anybenefitsor threaten any reprisals in orderto persuade employees to favor or disfavor any labororganiza-tion.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist OIL WORKERSINTERNATIONAL UNION, C. I.0.,or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to11In the event this Order is enforced by decree of a United States Court of Appeals, there!hall be inserted in the notice, before the words,"A DECISION AND ORDER," the words,"A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING."844340-50-vol. 83-35 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefrain from any and all of such activities except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.All our employees are free to become or remain members of theaforementioned union, or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of mem-bership in or activity on behalf of any such labor organization.J.S.ABERCROMBIE COMPANY,Employer.By ---------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 consecutive days from thedate hereof, and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERJoseph A. Butler, Esq.,Fort Worth, Tex. for the General Counsel.Mr. Dial Murphy,Pasadena,Tex., for the charging Union.Messrs. Fritz L. Lyne, Esq.,andGeorge S. Terry, Esq.,for the Respondent.STATEMENTOF THE CASEUpon charges duly filed by International Oil Workers Union,' affiliated withthe Congress of Industrial Organizations,hereinafter called the Union,the Gen-'The originalcharge was filed on March25, 1947charging violation of Section 8 (3)of the Act by the discriminatorydischarge of one Richard because of membership in andactivities in behalf of the Union and violationof Section8 (1) "by the Actsset forth inthe paragraph above, and by otheracts and conduct, it by its officers,agents and employees,interferedwith,restrained and coerced its employees in the exerciseof therights guar-anteed in Section 7of the Act." It wasstipulatedby the parties that thischarge wasserved on the Respondent on June 30,1947.The "FirstAmendedCharge" which wasdated August 1, 1947, and filed August 5, 1947, was served on the Respondent August 6,1947.This charge added thename of one Palmer as an 8 (3) violation and was other-wise identicalwith the original charge.On August 8, 1947, the "SecondAmended Charge"dated August 5, 1947, and filed August 7, 1947, was served, listing seven 8 (3) violationsin addition to the two in the previous charge.On August 16, 1947, the "Third AmendedCharge" datedAugust 14, 1947, and filed August 15, 1947, was served.This charge listedtwo more 8(3)violations in addition to the ninecontained in the "SecondAmendedCharge "On September 8, 1947, the "Fourth Amended Charge" was servedThis chargewas dated August 23, 1947, and filed September 5, 1947.The "Fifth Amended Charge,"adding one more name and retaining all but one of those contained in the "Fourth" wasdatedJanuary 29,1948, filed February 2, 1948, and served February 4, 1948The "SixthAmended Charge" was datedMarch 2,1948, filedMarch 5, 1948 and served March 9, 1948,this charge added the name of W. R. Jones, a pumper,gauger, switcher,and gave the dateof his discharge as February 24, 1948.Each of the amended charges contained a secondparagraph identicalwith thatcontainedin theOriginal Charge as quoted above.TheComplaintwas dated July 1, 1948, and was served on theRespondent and on the Unioni J. S. ABERCROMBIECOMPANY535eral Counsel of the National Labor Relations Board 2 by' the Regional Directorfor the Sixteenth Region (Fort Worth, Texas) issued a complaint dated July 1,1948, against J. S. Abercrombie Company, hereinafter called the Respondent,alleging that the Respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8 (1) and Section 2 (6) and (7) of theNational Labor Relations Act (49 Stat. 449) and Sections 8 (a) (3) and Sec-tion 2 (6) and (7) of the Labor Management Relations Act, 1947 (61 Stat. 136).'Copies of the charge, and all amended charges, the complaint, and notice of hear-ing were served upon the Respondent.With respect to the unfair labor practices, the complaint alleged in substance :(1)Respondent is and was a Corporation organized and existing under thelaws of Texas and is and was engaged in the business of producing, distributionand sale of oil and related products in Texas; (2) Respondent in the conductof said business is and was engaged in Interstate Commerce; (3) Oil WorkersInternational Union,' affiliated with the C. I. 0. is a labor organization withinthe meaning of Section 2 (5) of the Act and of the Amended Act; (4) on orabout February 24, 1948, Respondent discharged W. R. Jones,° because he joinedor assisted the Union or had engaged in other concerted activities for the pur-pose of collective bargaining or other mutual aid and protection; (5) Respond-ent, through its officers, agents, servants, and employees, from on or about Oc-tober IT, 1946, vilified, disparaged and expressed disapproval of the Union, in-terrogated its employees concerning their Union affiliation and urged, threatenedand warned its employees from assisting, becoming members of or remainingmembers of the Union and made promises of benefits to nonmembers and mem-bers for the purpose of inducing them either not to join or to withdraw fromthe Union ; various specific instances of such alleged unlawful conduct were setout in the Complaint but the Complaint, by its terms, was "not limited to suchspecific instances."The Respondent filed an answer on July 8, 1948, and an amended answer onJuly 30, 1948 (dated July 7 and 29 respectively). In its original answer theRespondent admitted the allegations as to its corporate organization and existenceand as to its general business and as to its buying, selling and distributing sub-stantial amounts of materials in interstate commerce but alleged that it has onlyone plant, to wit, in Sweeny, Texas and denied all allegations as to ownershipby registered mail dated July 1, 1948, and received by the Respondent and the Unionrespectively on July 2, 1948.On July 1, 1947, Edwin A. Elliott,RegionalDirector for the 16th Region, sent a letterby registeredmailto theRespondent,stating, in part ;As a result of our consideration it does not appear that there is sufficient evidenceof violations to warrant further proceedingsInsofar asthe charge alleges thediscrimi-natory discharge of the following individuals : (then follows a list of the names listedin the SixthAmended Charge, with the exception of W. R. Jones)I am, therefore,refusingto Issue Complaint except as concerns the allegation ofSection 8(a) (1) of the Act and Section 8 (a) (3) with reference to W. R. Jones.2TheGeneral Counseland his representative at the hearing will be hereinafter referredto as the General Counsel.The National Labor Relations Board will be hereinafterreferred to as the Board.8The NationalLabor RelationsAct ishereinaftercalled the Act.The Labor Manage-ment Relations Act is hereinafter called theAmended Act.The Oilworkers International Union Is hereinafter referredto as the Union. Theterm"Union"Is also used in referringto the localorganizationof the Union.8W. R. Jonesis also referred to in the recordas WillieR. Jones,WillieRufus Jones andBill Jones. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDof other plants; denied that the Union was a labor organization within the mean-ing of Section 2 (5) of the Act and denied the alleged reason for said discharge;alleged that on or about February 20, 1948, Jones negligently failed to "treat"certain oil as a result of which said oil was ruined and that on or about February24, 1948, Jones was in charge of certain named leases and left same withoutpermission and that for these reasons Jones was discharged for cause; stilldenying the allegations of the reasons for the discharge of Jones, pleads that evenif true Jones would not be entitled to reinstatement and back pay under Section10 (c) of the Amended Act ; denied' the allegations as to vilification, disparagement,expressions of disapproval, interrogation, urging, threatening, warning and prom-ising of benefits and the specific instances of same and excepted to said specificinstances on the ground that all such alleged acts occurred more than 6 monthsprior to the date of the charge and are thus barred by the limitation under Section10 (b) of the Amended Act; excepted to the allegations of vilification etc., andsaid specific instances on the ground that the same are too general and ambiguousto put the Respondent on notice ; denied discrimination in regard to the hire andtenure of Jones; denied interfering with, restraining, or coercing its employeesin the exercise of their rights under Section 7 of the Act and of the Amended Act ;denied that the acts complained of occurred in connection with operations of theRespondent having a close, intimate, and substantial relation to trade, traffic,and commerce among the States and tended to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce; and denied that saidalleged acts constituted unfair labor practices under the Act and the AmendedAct.The Respondent's Amended Answer was substantially the same as the OriginalAnswer except that it added a paragraph in which it demanded a Bill of Par-ticulars as to the alleged violations of Section 8 (a) (1) of the Amended Act.Pursuant to notice, a hearing was held in Bay City, Texas, on August 10, 11,12, and 13, 1948, before the undersigned, Charles S. Donovan, the Trial Examinerduly designated by the Chief Trial Examiner.The General Counsel, and theRespondent were each represented by a representative, and the Union wasrepresented by a representative who was present throughout the hearing assistingthe General Counsel in the presentation of the case.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bearingon the issues was afforded all parties.At the beginning of the hearing the Respondent filed and argued a Motion toDismiss "the Sixth Amended charge" on the grounds that (1) the Union hadfailed to comply with Section 203.12 of the Rules and Regulations, Series 5 (beforeamendment of August 18, 1948) and (2) that the Sixth amended charge fails toshow that the Union bad complied with Sections 9 (f), (g), and (h) of theAmended Act. This motion was taken under advisement. For reasons statedbelow it is hereby denied.Paragraph V (4) of the Respondent's "First Amended Answer" was treatedby the undersigned as a motion for a Bill of Particulars and was denied, withthe understanding that if the Respondent should be genuinely surprised or em-barrassed in any way by the introduction of evidence other than on the specificcharges its rights would be protected either by granting a continuance or by otherconsideration.No such necessity developed during the hearing.'"SeeGoodyearAircraftCorporation,63 N. L.R. B. 1340. J. S. ABERCROMBIECOMPANY537The ChargeSince t4e charge is attacked by the Respondent from two directions, (1) byitsMotion to Dismiss, and (2) by paragraph V (2) of its amended answer, inwhich it sets up the "limitation" clause in the Amended Act,' it is appropriateto review here the authorities and examine briefly the history of "the charge"in order to determine, for the purposes of this case, its nature and functions bothunder the Act and under the Amended Act.(a) Under the Wagner ActAlthough the National Labor Relations Act was patterned after the FederalTrade Commission Act,' the latter contained no requirement that a charge shouldbe filed as a condition precedent to the issuance of a complaint.' The Rules ofPractice of the Commission provided, at the time of the passage of the NationalLabor Relations Act, and still provide, that any person, partnership or corporation"may apply to the Commission to institute a proceeding" and that "such appli-cation for complaint shall be in writing etc." Such rules also provide that theCommission shall issue a complaint whenever it shall have reason to believea violation exists,10 irrespective of whether or not an "application" has beenmade.The practice of the Commission has always beennotto serve a copy of the"application" and to treat the application as strictly confidential.The originalSenate Bill out of which grew the National Labor Relations Act provided;"Whenever there is a charge or the Board shall have reason to believe that anyperson has engaged in or is engaging in any such unfair labor practices etc." 11Thus it was originally intended that the Board be given the power to initiatesimilar to that allowed the Federal Trade Commission. In the original HouseBill a"charge was required and no provision for initiative was made. The SenateBill was amended, without debate, striking out the initiative provision.The Actwas therefore passed with the same provision that now appears in the AmendedAct and there is no indication of legislative intent other than the Act itself andsuch inferences as may be drawn from it. The term "charge" is never used as anoun in the Act 12 and is never defined or described in any way whatsoever noris any reference made to it in any part of the Act except in Section 10 (b) ;"Whenever it is charged --------------------- "There is no requirement in theAct that the charge be in writing, and, giving the term its common meaning, forall that appears in the Act a telephone call or oral statement would have sufficed.Thus Congress left it to the Board and to the Courts to define the term and tootherwise deal with it.In its earliest promulgation of Rules and Regulations, however, the Boardprovided that the charge must be in writing." These rules also contained aprovision that the charge should contain : "A clear and concise statement of thefacts constituting the alleged unfair labor practice affecting commerce,particn-7Section 10 (b) (proviso).°ConsolidatedEdisonCo., 309 U. S. 261.Federal Trade CommissionAct (38 Stat. 717; Section 5 (b).10Rules ofPractice,Federal Trade Commission,March9, 1948, RulesIV and V.n S. 1958,74thCongress,Section 10 (c).12The term"charges"as used inSection 10 (b) is used in the sense of "allegations." Itis used in that sensein the Federal Trade Commission Act whichdoes not provide for a"charge."18Rules and Regulations,Series1 (Adopted Sept. 14,1935). 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDlarly stating the names of the individuals involved and the time and place ofoccurrence."(underlining supplied).The underlined portion remained in therule through two revisions 14 but was deleted on July 14, 1939.16At!that timethe provision was changed to read as quoted above without the underlined portionand has remained so through numerous revisions up to the present time. It issignificant that the Trenton Garment Co. case," to which further reference will bemade, was heard and decided prior to July 14, 1939, and yet holds that lack ofparticularity in the charge is cured by particularity in the complaint.It is alsosignificant to note that the charge up to that date was required by the rules tobe more specific than the Complaint is required to be under the present rules.The evolution of the charge starts with the first rules,17 which provided thatitshall be in writing and continues through the Trenton Garment Co. casewhich holds that the "purpose of the requirements that the charge contain aclear and concise statement of the facts is to assure theRespondentdue noticeof the material facts," and through Beckerman Shoe Co." which holds that "thefunction of the charge is to call the attention of theBoardto the fact thatcertain unfair labor practices are alleged to have been committed."That theconception of the Board as to the nature of the charge changed between thedecisions of these twocasesis obvious and is further borne out by the rulechanges and by numerous decisions of the Board and the Courts since the Trentoncase.10Inthe case of Killefer Manufacturing Corporation 20 the Board went astep further in clarifying the definition of a charge when, after calling attentionto the public nature of the Act, itsaid,"Accordingly, when in the course of aninvestigationbegun uponcharges duly filed evidence is disclosed that a Respondenthad engaged in unfair labor practices not specified in the charges, public policy,as wellas the policies of the Act, require the Board to proceed with respect tosuch unfairlabor practices, and if, after a full hearing, it is found that suchRespondent has engaged in such unfairlabor practices, to order it to cease anddesisttherefrom, and to take such affirmative action as will remedy the effectsthereof."In the Consumers Power Company case, in which the charge isworded in the general language of the statute, the Court said, "It would seemclear...that the provisions of ArticleIIS 4,of the Board'srulesand regulations are for the information of the Board, to apprise it of the natureof the unfair laborpracticesallegedwithsufficientparticularity to enable itto determine that the charges are substantial and not frivolous, and so that itmay enterintelligently upon theexerciseof its exploratory powers." 21It isclear froman examinationof the authorities cited and quoted that theone and only function of a charge up to the effective date of the Amended Act 11was to authorize the Board to investigate and proceed further, if it should deem14Rules and Regulations,Series 1(Amended)Adopted April 27, 1936;Series 1 (Amended)Adopted April27, 1938.16Rules and Regulations,Series 2, Adopted July 14, 1939.16 4 N.L. R. B. 1186.11Rules&Regulations,Series 1, (Adopted Sept. 14, 1935).18 19 N. L.R. B. 820, 822.39Mike Bierner,20 N. L.R. B. 673,676,N 7 and8, Block-Friedman Company, Inc.,20 N. L.R. B. 625, 627;N 4;For-Coffee-Edge Millinery Co. Inc.,20 N. L.R. B. 637, 639;National Licorice Companyv.N. L. R.B.,309 U. S. 350,369;Consumers Power Company v.N. L. R. B.,113 F. (2d) 38,43; Lone Star Bag d Bagging Company,8 N L. R. B.244, 245,N 1 ;Shell,Petroleum Corp.,10 N. L.R. B. 719, 720.20 22 N.L. R. B. 484,488, followed inBrown McLaren ManufacturingCo., 34 N.L. R. B.984, 989,N 10; SeeHills Brothers Company,67 N. L.R. B. 1249, 1250.11 See alsoN. L.R. B.v. American CreosotingCo.,,139 F.(2d) 193.22August 22, 1947. J. S. ABERCROMBIECOMPANY539it necessary, in order to carry out the policies of the Act.The test as to thesufficiency of its contents was whether or not it fulfilled this function, that is,whether or not the Board did proceed.The proof of the pudding is in the eating.2iHaving performed its lone function, the charge died insofar as further use wasconcerned.The rules of the Board were for the purpose of informing the publicof its requirements to the end that its initial steps might be facilitated and anyor all of the provisions therein could be waived by the Board.The question ofsufficiency was not litigable beyond the narrow question of whether or not italleged that "Any person has engaged in or is engaged in any (such) unfair laborpractice." 24(b)Under Taft-Hartley ActAlthough the 80th Congress cannot be said to have been hesitant in adverselycriticizing the Board in many respects, it is significant to note that nowhere inthe discussions in either House or in any Committee has there been criticismof the interpretation of the first sentence of Section 10 (b) of the Act by theBoard or by the Courts. The reenactment of this portion of the statute in isexact terms, particularly in view of the fact that Congress has an opportunityto change it had it thought a change necessary, must be taken as approbationif not adoption of the manner in which the matter had been handled. Further-more, Congress, by implication, adopted the Board's rule 26 that the chargeshall be in writing by providing in the Proviso in Section 10 (b) that it shouldbe filed and a copy served. There was no attempt on the part of Congress tochange the nature or function of the charge from that found by the Board andby the Courts in the cases hereinbefore cited.Congress did, however, add a function to the one already enjoyed by thecharge.Under the Amended Act the filing and service of the charge furnishesthe limiting date for the newly enacted statute of limitations 2,Hence, inaddition to what has been said of the charge in (a) (above) it can now be saidthat it must be in writing and filed and served no more than 6 months after theoccurrence of the unfair labor practices in order to be the basis for a complaint.But adding this function neither adds nor detracts from the original functionnor does it add to the requirement as to contents.(c)Effectof AmendmentThe practice of amending charges has become so prevalent and has been sogenerally recognized that no citation of authorities is necessary to show itspropriety,27 although the necessity for such amendment is not clear in all casesin view of the authorities cited in (a) above.The enactment of the Section10 (b) Proviso has made it important to determine the effect of such amend-ments particularly, as in the instant case, when the amendment is by substitu-tion.Although the charge has been held not to be a pleading, it nevertheless hassome of the elements of a pleading 28 particularly under the Amended Act whichrequires that it be served within a certain time as a condition precedent to thecommencement of the action which, under the Amended Act as under the Actbefore amendment, it commenced by the complaint. If the charge is dismissed22Anonymous.2'The Act,49 Stat.449 S 10 (b) ; SeeBiggs Antique Company,80 N. L.R. B. 345.21 Series 4,Sec. 203.9.26 The Amended Act Section 10 (b) Proviso.27See Rules,Series 5 (as amended),S 203.45; Series 4 S 203.3s(2d paragraph).2$N. L.R. B. v Indiana cE MichiganElec.Co.,318 U.S. 9, 17. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDor withdrawn before the complaint is issued there is and was no action. Insome respects it resembles a simple call of "Police!" by the owner of a housewho suspects the presence of burglars and who, by his summoning of helpfrom the authorities, permits them to enter and search his property which theywould otherwise have no right to do. If no burglars are found the matterdrops and no prosecution for burglary can be said to have been commenced.If a burglar is found then the prosecution commences later by complaint orinformation and indictment.This analogy is close to the charge before theAmended Act and is still close except for the addition of the function of de-termining the limitation (late under Section 10 (b).The addition of this last mentioned function gives to the charge one of theelements of the writ or complaint the time of drawing or service of which, inmany jurisdictions, is held to determine the date for statute of limitations pur-poses.In those jurisdictions it is generally held that thenunc pro tuncdoctrineapplies to amendments 29 of the kind under consideration, whether by substitu-tion or otherwise.The same reasoning would seem to apply in the case of thechange.Under the procedure followed in National Labor Relations Board pro-ceedings there is even greater reason why this doctrine should apply to thecharge.As has been pointed out, the thing that authenticates proceedings by theBoard is the making or filing of the charge. Thus the filing of the originalcharge starts in operation the machinery of the Board and the filings of amendedcharges does not stop that machinery but rather, if anything, continues its op-eration with renewed vigor.The restatement in amended charges of mattercontained in the original or prior amended charges is not an abandonment of theprevious charge and does not have the effect of nullifying it but rather of revivi-fying it, and bringing it down to date with respect to new matters that may becontained in the amendment.Amendment by substitution is simply a con-venient method of incorporating in one paper the parts of all previous chargesthat are saved and any new matter that may be added. Therefore, the statuteof limitations, once having been satisfied by the timely filing and service of theoriginal charge, cannot again be put into operation because of the filing andservice of an Amendment8°The Respondent's Motion to DismissAt the outset of the hearing the Respondent filed a motion to dismiss "theSixth Amended Charge" and assigned as grounds therefor (1) that the chargingUnion in the sixth amended charge had failed to comply with Section 203.12 ofthe Rules and Regulations of the Board, Series si 5, and (2) that the sixthamended charge failed to show that the Union had complied with Section 9 (f),9 (g), and 9 (h) of the Amended Act. It is to be noted that there is no contentionin this motion or elsewhere in the record that the Union had not complied withthese Sections of the Amended Act but simply that it did not so state in thecharge.The Respondent does argue that there is a presumption of non-com-pliance but cites no authorities for such a contention and I can find none.With-out considering the form of the motion but treating it as a proper motion todismiss the proceedings I find no merit in it.As had been stated previously29 54 C. J., Sec. 320, and cases cited.80 SeeNational LicoriceCo., 309 Ti. S. 350, 369, 376; See alsoSunset Line & Twine Co.,79 N. L. R. B. 207.81Before amendment of August 18, 1948. J. S. ABERCROMBIECOMPANY541herein the Board's Rules and Regulations are for its own information" andin this instance, to aid its General Counsel in determining certain facts the,deter-mination of which is required before a complaint may be issued and if thisdetermination can be made without the aid of the rule (and, as pointed out above,there is no contention that it hasn't) the Respondent, not being harmed, cannotinsist upon a technical compliance.The Respondent points out, in his brief, thatthe Amendment of this Rule on August 18, 1948," has no application as it was"passed subsequent to the trial of this case."This may be so. However, thefact that the Board has abandoned this requirement indicates that it was notaided by it.Furthermore, if the charge was held to be defective as contended aproper remedywould be to allow an amendment to correct the deficiency, which,under the amended rule, is no longer necessary.It is not necessary to consider the question of whether or not theBoard'sdecisionin two cases 8' cited by the General Counsel apply to a complaint case.These two cases, both representation cases, go to the question of litigability ofthe question of compliance with the sections of the Amended Act, not simply tocompliance with a rule.For the reasons stated the motion is hereby denied.The Regional Director's Letter of July 1, 1948The Respondent contends that the letter to it from the Regional Director datedJuly 1, 1948, operates as a dismissal of all 8 (a) (3) violations except with refer-ence to W. R. Jones, and all 8 (a) (1) except with reference to W. R. Jones,and, in his oral argument maintained that "That particular paragraph of theorder of dismissal (the latter of July 1, 1948) very clearly shows the intent ofthe Regional Director" to dismiss such violations.Without going into a techni-cal discussion of grammatical construction and determining whether the phrase"with reference to W. R. Jones" modifies all or only that part following theconjunction, or whether the term "except" must be interpreted as limiting andconfining, a reading of the whole letter leaves no doubt that the Regional Directornot only intended to say but said, in effect, that it did not appear that there wassufficient evidence to support charges of discriminatory discharges of the namedindividuals and that he was "therefore" refusing to issue a complaint except asto all other matters in the charge. If the Respondent had placed its contendedinterpretation on this letter upon its receipt it must have been taken completelyby surprise on finding in the mail on the same day a registered letter containingthe complaint which should have convinced it that the intent of the RegionalDirector was otherwise.Without considering the technical question of the effect of failure to raisethis issue in the pleadings, it having been first raised at the hearing, I find thatthe Regional Director's letter of July 1, 1948 had no greater effect than todismiss the 8 (a) (3) charges in the Sixth amended charge pertaining to thepersons listed in said letter.The Statute of Limitations-Section 10 (b)"The Respondent, in its answer, contends that the 8 (a) (1) violations chargedare barred by limitation under Section 10 (b) of the Amended Act in that all33 SeeConsumersPower Company v. N. L. R B. (supra),and other cases cited in to 1983The Amendment of August 18, 1948, deletes the requirement that compliance withSections 9 (f), (g), and '(h) be stated in the charge.39Lion Oil Company,76 N. L R. B. 565;Beattie Mfg.Co., 77 N. L. R. B 361.u whether thisis a true statute of limitations is not necessaryfor decision here. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch acts are alleged to have occurred more than 6 months prior to the "dateof the charge."" Someof the alleged 8 (a) (1) violations occurred more than6 months prior to the service of the original charge which was served on theRespondent June 30, 1947. The succeeding amended charges were served onthe following dates respectively : August 6, i947; August 16, 1947; September8, 1947; February 4, 1948; and March 9, 1948. The allegations in the com-plaint as to Jack Contrell, a supervisor, set dates of October 18 and 19, 1946,and "March" 1947; as to J. T. Reeves, a supervisor, March 27, 1947, and "inApril" 1947; as to D. Bledsoe, a supervisor, "in March" 1947; as to J. R. Butler,general manager, on or about August 25, 1947; as to T. Lytle, a supervisor,"in the fall of 1947."It has been heldin numerousdecisions of the Board and of the Courts thatthe limitation provision of Section 10 (b) has no retroactive application97 andthat- the 6-month period does not commence until August 22, 1947, in caseswhere the alleged unfair labor practices took place prior to that date 88 Thefilingand service of the original Charge, therefore, was sufficient to stop thestatute insofar as all unfair labor practices alleged to have taken place priorto June 30, 1947, are concerned.Under the decision in theNational Licoricecase, this service would seem to have been sufficient for all subsequent allegedviolations but if it was not, the filing and service of the subsequent amendedcharges effectively filled the gap.e°The Respondent, in its brief, argues that the general allegation of 8 (a) (1)violations in the charge "is too general and ambiguous standing alone to chargeany violation of the Act." I fail to see any ambiguity and as to its generalityit is not the function of the charge to set out in detail the acts complained of.`°This is the function of the complaint and the Respondent, having been fullyinformed in the complaint, has not been harmed by any lack of particularityin the charge" As has been pointed out, the charge has two functions: (1) To,authorize the Board to start its "machinery" and (2) to set the date forlimitation purposes.The charge in this case has performed those functions.Nothing more can be expected of it. The fact that the name of W. R. Jonesdoes not appear until the sixth amended charge cannot affect the generalallegation of 8 (a) (1) violations which has appeared in all of the seven chargesand isno way tied up with the 8 (a) (3) allegation as to Jones" The casescited by the Respondent to the effect that the adding of a new party is tanta-mountto the bringing of a new action have no application here. The instantaction is not a private action but was brought for the "protection and enforce-ment of public rights." `sI find that the limitation provision of Section 10 (b) of the amended act doesnot bar any of the violations alleged in the complaint or proved at the hearing.88 The Amended Act (Section 10 (b)) sets the date as the date of the "filing" and "serv-ice" of the charge, which is at leastas late asthe date of the charge.87N. L. R. B. v. Gate City Cotton Mills,167 F. (2d) 647 (C. C. A. 5) ;N. L. R. B. v.Brozen,166 F. (2d) 812 (C. C A. 2) ;Union ProductsCo., 75 N. L. R. B.591 ;Briggs,Mfg.Co., 75 N. L R. B. 569;Barton Brass Works,78 N. L. R. B. 431 ;BewleyMills, 77N. L. R. B. 774;Detroit Gasket Mfg, 78N. L. R: B. 670;Marshall BruceCo., 75 N. L.It. B. 90.88ElectricAuto-LiteCo., 80 N. L. R. B. 1601 ;Olin Industries,Inc.,CaseNo. 1-C-3107.21 See casescited under "Effect of Amendment."w CompareItascaCotton Mfg.,79 N. L. It. B. 197.n See casescited under fn. 19.u See 54 C.J., Sec. 320,and cases cited.18National LicoriceCo. v. N. L. R. B.,309 U.S. 350,362, 363 and cases cited. J. S. ABERCROMBIECOMPANY543At the conclusion of the hearing both the General Counsel and the Respondentargued orally and subsequently both filed briefs.The union representativewaived oral argument and filed no brief.The Respondent filed "proposed findingof fact and conclusions of law." "Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is and, at all times material to the issues in this case, was aTexas corporation having its principal office and place of business in Houston,Texas, and is engaged in the business of producing, distributing, and sellingpetroleum and the various derivatives thereof. It maintains a plant in Sweeny,Brazoria County, Texas, and owns or leases and operates numerous producingoil wells in and near Sweeny.It was admitted by the Respondent and the undersigned finds that the Respond-ent is engaged in interstate commerce within the meaning of the Act and theAmended Act."II.THE UNION IS A LABOR ORGANIZATIONThe Oil Workers International Union is composed of local unions establishedin various parts of the United States.The employees working for the differentcompanies in the oil industry and related industries are members of the localunions which are affiliated with and are part of the international union which inturn is affiliated with the Congress of Industrial Organizations (C. I. 0.).Thepurpose of the Oil Workers International Union is to assist and work with em-ployees in matters of collective bargaining with their employers as to wages,hours of work, and other conditions of employment. It takes up grievances andlabor disputes and other conditions with employers as well as any matters whichaffect the welfare of employees in relations with their employer.The Interna-tional has 64 agreements with various employers in the area including the location44 I hereby find and rule on said proposed findings and conclusions as follows :I find and rule as requested as to Nos. 2, 3, 4, 5, 6, 34, and 46.I deny requests numbered 11, 16, 17, 18, 19, 20, 22, 23, 24, 28,29, 30,31, 32, 35, 36,37, 38, 39, 40, 41, 43, 44, 45, 47, and 48.The matter contained in request Nos. 1 and 7 is fully treated elsewhere In this report.I refuse to rule as requested in No. 8, but find that the "Special Exception" referredto was first raised in the Respondent's Answer.The timeliness of the filing of this"Special Exception" is more fully treated elsewhere in this report.On request Nos. 9 and 10 I do not find or rule that the letter of the Regional Di-rector, dated July 1, 1948, was a "Dismissal Order," but treat this matter more fullyelsewhere in this Report.As to requests numbered 12, 13, 14, 15, 21, 25, 26, 27, and 33, I do not find in thenegative as requested, but I find as to each of said'requests that the General Counselhas failed to prove the affirmative.As to request No. 42, the matter contained in which is Treated elsewhere in thisReport, I rule that none of the evidence upon whichfindingshave been made in thisReport is unsupported by the pleadings.4This finding is based on the following stipulation by the parties : The Respondent, dur-ing the period under consideration, purchased supplies in the amount of approximately$2,000,000 outside the State of Texas. Its Interstatesales amountedto approximately$3,000,000 or $4,000,000. Its intrastatesales amountedto approximately $16,000,000 or$17,000,000.Of the $16,000,000 or $17,000,000saleswithin theState of Texas about90 percent found its way into interstatecommerceIndirectly. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Respondent's plant, and participates in negotiating agreements, settling com-plaints thereunder, and carrying matters to arbitration.The Union has neverbeen recognized or certified as the exclusive bargaining agent of the employeesof the Respondent but it admits such employees to membership.I find that the Oil Workers International Union is a labor organization withinthe meaning of the Act and the Amended Act 48III.THE UNFAIR LABOR PRACTICES(A) The Alleged Discriminatory Discharge of JonesThe undisputed evidence shows that Willie Rufus Jones was employed by theRespondent and its predecessor from 1929 to the date of his discharge on February24, 1948.He was charter member of the Union and was elected president at itsfirstmeeting held in West Columbia.He did not attend this meeting but didattend the first meeting that was held in Sweeny subsequently.The names ofthe officers were published in the local newspapers and the Respondent's super-visors and superintendents knew of Jones' election.He held the office of presidentcontinuously from the time of his election through the date of his discharge.There is no evidence that Jones even did anything to further the interests of theUnion other than accepting the office of president and attending an occasionalIneeting.9'At the time of his discharge and for about 5 or 6 months previously hisjob was "gauger,pumper and switcher"on "outside leases," leases taken overby the Respondent from other companies for operation. Jones had charge of from9 to 11 leases, the number varying from time to time.At the time of his discharge,as will appear, many of the leases required less than the usual attention.Theleases were scattered over a large area and to cover them all it would be necessaryto travel 8 or 10 miles.A typical outside lease would consist of a well, 2 tanks,a separator, meters, and other equipment, including on some leases a heatingsystem and chemical unit.One of the leases, First Capital State Bank lease, waswithin the city limits of Sweeny and the others were scattered about in differentdirections, not in a straight line.His duties consisted of "gauging" the tanksevery morning, by getting on top of each tank and dropping a line through a holein the tank to determine how much oil it contained.He would set the amountdown in a hand-book.He also changed the chart on each meter, the charts show-ing the amount and pressure of gas passing through the line over a 24-hourperiod.When occasion arose he did some pumping, a special operation when theoil is not in "good shape."Also, on occasion, he would "treat" the oil by theuse ofa chemical process.When a tank would be full, he would shut the oil andturn it into another tank, a process known as "switching."Jones testified that his hours of employment were from 7 a. in. to 3 p. in.with an hour for lunch "" It was,Jones' custom to start the day by first visitingthe First Capital Bank well and then make the rounds of the other leases, gauging49This finding is based on the testimony of Dial Murphy and on the Constitution andBy-Laws of the Union admitted in evidence.47 The General Counsel, in his brief,calls attention to a Representation case involvingthe parties.I have not referred to this case nor have I considered the statement in theGeneral Counsel's brief inany way. See Administrative Procedure Act Section7 (d) andSection 848The evidence is conflicting on this point.Witnesses for the Respondent testifiedthat Jones'employment consisted of an 8-hour day and that if he took an hour for lunchhis quitting time should have been4.As it willbe pointed out, this discrepancy has noimportant bearing on the case.See Note 56. J. S. ABERCROMBIECOMPANY545the tanks, changing the charts, opening the "bleeders" (connections at the bottomof each tank, for the purpose of drawing off water and other impurities), anddoing other things that appeared necessary, including "shakeouts," a process oftesting oil in the center of the tank.Shakeouts were not always taken.He usedhis own automobile for transportation between the leases.The morning tour ofall the leases took from 7 to 8: 30, sometimes a little longer, according to thecircumstances.He would end up at the Wallis Lumber Company lease wherethere was a little shack which he used for an office and where he kept his recordsand his personal belongings.The data he collected at the various leases wouldbe put on a company report from which was collected by a man between 8:30 and9: 30 a. in.Jones would not wait for the collector but would leave the record onhis desk for him.After performing the duties outlined above, it was his custom to perform otherduties throughout the day, depending on conditions, such as getting the full tanksready for the district gauger, which included taking temperatures, bleeding thewater off, looking at the "bottom," taking "shakeouts," and generally preparingthe tanks to be run into the pipe line, in which case he would witness and signthe "run ticket" showing how much oil had been sent into the pipe line.On February 24, 1948, Jones followed the above routine and finished thatphase of his work about 8: 30 a. m.99 On that date only five wells required"gauging," some being shut down, but the charts had to be changed on all. Afterfinishing his morning report, Jones assisted a fellow employee whose car wasstuck in the mud near his headquarters on the Wallis Lumber Co. lease.Whilehe was so engaged, Leon Tharp, a metre repairman and the one whose duty itwas to pick up the reports, came by to pick up the reports.'" The stuck car opera-tion was finished at about 9:20.81 Jones then went to R. R. Stevenson lease,about s/4 of a mile away, and on the way saw Ted Lytle, assistant superintendentin charge of production, and Harry Elliott, production superintendent, in a caron the main highway riding in the opposite direction.They do not appear tohave seen him. Jones left the Stevenson lease at a little after 10 82 and went toSweeny for coffee.He finished coffee at about 10: 40.He then met L. D. Wallacewho drove up in a car with a trailer and they talked a bit about the sale of acow.Shortly after that he left for his home to arrange for delivery of the cow,arriving there about 11 o'clock.63Some timeshortly after 12: 05 o'clock, after'° Jones testified that it was about 9:30 but witness Leon Tharp's testimony indicatedthat it was about 8: 30.The time reading on the Capital State Bank well chart indicates'reports and performing otherdutiesI therefore find Tharp's estimate more accurate than Jones'.60 Tharp partially corroborates Jones on this point,saying that he remembers a manbeing stuck in the mud but is not sure of the date.51 Jones testified 9 : 50 but this was based on the assumption that he finished his reportsat 9 30 and adding "the time it took us to do this"I find that Jones under estimated thetime consumed by the stuck car as indicated by Elliott's testimony that he and Lytle startedfor the leases shortly after 9 : 30 or 10.00.It is probable,therefore,allowing for normaldiscrepancies, that Jones passed these two on the road about 9 : 30 or a little after. Lytle'sThis also accounts for Lytle and Elliott notseeing thestuck car.sa Based on Jones'testimony,and adjusted as in Note 51, allowing for discrepancies.13 Jones' estimate of time, I find,isnot always accurate.However, I find that he didarrive at his house at about 11.Lytle corroborates this, or at least the fact that he was athome at 11. 546DECISIONS-OF NATIONALLABOR RELATIONS BOARDeating his lunch, Jones was at First Capital Bank lease " where he examined thechart from a distance.His wife was with him and accompanied him during theentire afternoon.He then went to Sweeny and back to the Wallis Lumber Leasewhere he switched a tank.He also did considerable other work at Wallis.HeleftWallis for the Shelle-Donovan lease where he did some further work whichtook him 'til about 1:30 when he went back to Wallis where he made a testwhich took him until about 2: 00 p. m. From Wallis, Jones went to the Texas-McDonald lease,a distance of 3 miles because the chart on that lease requiredunusual attention 66He remained at Texas-McDonald until almost 3 o'clock,which,according to his version of his employment contract,was his quitting time."He then went home.At about 9: 30 a. m. on the 24th Elliott and Lytle started out to find Jones.They did not see him when they passed him on the road at 9:30 or thereabouts "and they looked over all the leases in Jones' charge and could not find him. Theythen drove out by Jones' house where they saw him "with some other fellowsdriving some cattle.""After lunch they again took up the search about 2 o'clock,passing through Sweeny.".They toured the leases"and did not find Jones onany of the leases. They finished up not later than 3 p. m.At about 3 p. m. Elliott, himself giving up the chase, told Lytle to go andlocate Jones.There is no evidence that Lytle made any further effort in thatdirection.On Sunday the 22nd of February at about 10:30 Lytle saw Jones' car parked onthe "edge of Sweeny.""64 Jones testified that he was there before 12 and then went to Sweeny,arriving there alittle before 12.The testimony of Leon Tharp, supported by the time indicated on theCapital City chart,is convincing that Jones could not have been at that lease before 12: 05.The Respondent attempts to make an important point of this bit of evidence as bearing onthe credibility of Jones.To me, it is but another instance of Jones' inaccuracy in estimatingtime-w Elliott's testimony as to time is even less accurate than Jones'.Elliott testified thathe and Lytle were at Wallis"between 1 : 30 and 2: 30,maybe nearer 2: 30," and did notsee Jones nor did they see him at all during the afternoon trip.Allowing for reasonablediscrepancies of time, it is not unlikely but highly probable that, taking into account thelocations of Wallis,Texas McDonald and CapitalCityBank and the location of Sweeny,the two cars missed each other when Jones was going to Texas-McDonald and the otherswere headed for WallisThis also reconciles with Lytle's testimony that they were at"the lease"at "I'd say around 2 o'clock," although Lytle's testimony as to time is also gen-eral and indefinite throughout the record65 Jones testified that his hours were from 7 to 3 and that he was allowed time for lunchwhich he usually took sometime between 12 and 2 and that he always put a full 8 hours onhis timesheet.Both Elliott and Lytle testified Jones was supposed to work'till 4 if hetook an hour for lunch.At the time of the discharge neither Elliott nor Lytle knewwhether or not Jones had worked'till 4 on the 24th as they had both abandoned the chasebefore 3, nor did they know when Jones was accustomed to quit. Jones had not turnedhis time in for the 24th until after the discharge.Therefore,the lunch hour situation couldnot have been in any of their minds at the time of discharge and could not have been oneof thereasons for it.57The evidence shows that the distance from Elliott's office to Jones' leases isabout 3%miles.68 Lytle says 10: 30 or 11 o'clock.I find, as previously noted, it was about 11 o'clock.69Lytle testified that he saw Jones' car at the Magnolia filing station when he waspassing through Sweeny to pick up Elliott for the afternoon trip.Elliott was not withhim then. Jones places the Magnolia incident as the previous day. I find that Lytlewas mistaken and that he saw Jones there the previous day, without Elliott.60 Elliott testified they first visited First Capital Bank ; Lytle testified Wallis.51There is nothing to indicate whether or not this was on Jones'leases.The FirstCapital Bank well was on the "edge of Sweeny." J. S. ABERCROMBIECOMPANY547On February 23, 1948, Lytle went over to the leases about 10: 30 and didn'tfind Jones,first visiting theWallis lease.He then went to Sweeny and Jones'car was parked outside the hardware store.He then had a cup of coffee andcame back out and Jones' car was still there. Then he made another round ofthe leases a and came back to Sweeny and Jones' car was gone so he drove byJones' house and Jones' car was there. This was about 11:30. At 1 o'clock,when Lytlepassed byWallis on his way from lunch Jones was there. On hisway home, a few minutes after two Lytle met Jones at the "edge of Sweeny"coming back toward Sweeny.At 5:30 in the evening of the 24th Elliott and Lytle went to Jones' house and"caught" him at home. Elliott told him that they were not satisfied with his work,that he was not staying on the job, and that there had been reports of bad oil andthat he, Jones was responsible for it 63 and that he was discharged 84Elliott testified that there was in effect a company rule regarding the taking oftime for lunch.He did not know the origin of the rule or how long it had been ineffect.It was not in writing. Neither Elliott nor Lytle nor any official of theRespondent appears to have known whether or not Jones was accustomed to taketime for lunch at the time of his discharge. It was not until after the dischargethat Jones turned in his time. Lytle had never been on Jones' leases after 3 o'clockand didn't know whether Jones worked until 3 or 4. Jones testified that it washis custom to take time out for lunch on this job, and to quit at 3.My conclusions as to Jones' movements on the days in question and othermatterspertaining to his alleged discharge are based on the conflicting testimony of theseveral witnesses, some of whichI seeno reason for reciting in detail.Counselfor the Respondent, in his brief, has analysed in detail much of the testimony ofJones and other witnesses and calls attention to discrepancies which, he believes,affect the credibility of Jones.The discrepancies he points out are thosenormally to be found in detailed testimony of this sort and are due to thefailure of witnesses to live up to a standard somewhat higher than that usuallyset for human beings or to the differences to be found between men as to accuracyin judgment, memory for details and ability to state clearly.62Since Jones invariably used his car when going around to the leases It is not clearwhy Lytle went to the leases to find him when he knew his car was in Sweeny.'Elliott testified that he had had no "bad reports" about Jones up to February 24, andthat he had not decided to fire Jones at the time he received the report on that date.Atanother point in his testimony, he testified that he was told 2 or 3 weeks before the 24ththat Jones had given some bad oil. In view of this, and his further testimony of themany possible causes of bad oil and that he didn't consider Jones responsible for bad oil,I find that,although this was given as one of the reasons for discharging Jones in theconservation at 5 . 30 on the 24th, Elliott did not so consider it and it was not a reasonfor the discharge.Elliott also testified that Jones had not turned in proper reports andhad given some "bad tests" (not to be confused with bad oil) but his testimony on thiswas so vague and indefinite and his testimony as to having no records of these bad testswas so weak and unconvincing that, coupling this with the failure of Lytle to corroborateIt,and the failure of Jones to mention it in his testimony of the conversation, I findthat improper reports and bad tests were not mentioned nor were they considered by Elliottin relation to the discharge of Jones.04 It is interesting to note that Lytle had recommended Jones' discharge in the conversa-tion with Elliott on the morning of the 24th.He was, therefore, not affected by theevents of the 24th, but had decided Jones should be fired for reasons occurring prior tothis date, namely, the events of the 22nd and 23rd.Since Elliott would not accept Lytle'srecommendation on the morning of the 24th, Lytle's aim would naturally be to convincehim and his Interest was not in finding Jones rather than finding him which is demon-strated by the fact that on the first trip with Elliott,although he was acquainted withJones' job he first went to the lease upon which Jones was least likely to be.c 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that if there ever was a rule of the Respondent regarding lunch time formen in Jones' position it had been abandoned or was not enforced by the Respond-ent 65 and I further find that since Elliott and Lytle did not know what Jones'quitting time was at the time of the discharge, they could not have had the lunchtime in mind as a reason for the discharge. I further find that there was no rigidrule enforced by the Respondent requiring men in Jones' position to remain on thelease continuously ; that Jones' job was such that if he took care of the wellsassigned to him, changing the charts, making the switches, tests, etc., as thenecessity arose, there was no necessity for his remaining on the leases continu-ously; and that Jones, having fewer than his usual number of wells in operationat the time of his discharge, was justified in being off the leases as much as he wason the days in question ; and as much as his supervisors thought he was ; thatJones did take care of said wells in a good workmanlike manner and con-scientiously performed all of the duties required of him as an employee.I further find that the leases assigned to Jones could not have operated withoutfrequent attention to the details arising and that the fact that another man wasnot assigned to attend to these details during the 3 days during whichtime Jones was being "checked" is convincing evidence that Lytle and Elliottknew, at the time of the discharge, that Jones was performing his duties prop-erly, and I find that they did have such knowledge. I find that the Respondentdeviated sharply from its general policy when it discharged Jones, an employeeof long standing with an excellent employment record, without notice or warn-ing,66 and with a recommendation that he be not rehired.Concluding findings as toJones' dischargeThe evidence and findings as to the justification for the discharge of Joneslead to the conclusion that Jones was not discharged for any of the reasonsassigned by the Respondent and I so find.However, the burden was on the Gen-eral Counsel to prove more than this. It was his burden to prove that the cause ofJones' discharge was a discriminatory one and that the discrimination was dueto his union or concerted activities.Disproving the causes of the dischargeassigned by the Respondent does not accomplish this.Merely disposing of thenegative does not give rise to the affirmative.At the time of Jones' discharge there was not, insofar as the record discloses,any marked activity on the part of the Union. There is no evidence that Joneswas at that time or at any other time doing anything to further the interests ofthe Union. Jones had been president for over a year and the Respondent hadknowledge of this fact for a long time.During this period Jones' pay was in-creased once and he had retained the particular job upon which he was workingat the time of his discharge for about 8 months.He liked this job. It does notappear that anybody else was discharged at or about this time. There were othersretained by the Respondent who had been much more active in the Union thanJones had been.There was evidence that the Respondent was not kindly disposed toward theUnion.Most of the supervisory employees who testified, testified that theydid not believe in the Union. Some testified more strongly than others, varying65See N. L.R. B. v. Ford et at.,170 F (2d) 735 (C. A 6).66Lytle testified that some weeks earlier Jones left the lease and when asked why toldLytle he had to take his wife to the hospitalLytle told him then that whenever he 144tthe lease "we wanted to know about it beforehand." I find that this was not a warningor an admonition to remain on the lease continuously. J. S. ABERCROMBIE COMPANY549in degree from a mere lukewarm feeling to obvious hostility.However, thereis no evidence that there was any anti-union activity on the part of the Re-spondent at the time of Jones' discharge as contrasted to the Respondent'sactions several months before. Jones' discharge was isolated from all this.Jones was an old employee.He was a charter member of the Union and itsfirst and only president.He rarely attended meetings.There is no evidenceof union activity on the part of Jones other than is inferrable from these facts.While there appears to be some authority for the principle that if no otherreason is apparent union membership, let alone holding office, may logicallybe inferred as the reason for discharge,' I do not draw such an inference.Thefact that the union president was discharged under the circumstances presentand that the reasons assigned are not acceptable as justification, cause me tosuspect that there is a casual connection between the holding of such office andthe discharge.But the evidence does not show this connection.The question,I feel, is a close one but on the negative side of the line.For the reasons stated I find that the General Counsel has failed to sustainthe burden of proof that Jones was discriminatorily discharged.B. The alleged violations of Section 8 (1) of the Act and of Section 8 (a) (1) ofthe Amended Act.The alleged interference, restraint, and coercion of employees by the Respondentwas contained largely in statements of supervisors of the Respondent to em-ployees and conversations between supervisors and individual employees andgroups of employees.(a) Jack Cantrellwas, at the time when the following incidents took place,assistant production superintendent of the Respondent and was a supervisorwithin the meaning of the Act of Section 2 (11) of the Amended Act.1.On October 18, 1946, Cantrell talked to Oscar Ward, an employee at theAshley-Wilson boiler station, one of the leases owned or controlled by the Re-spondent.Ward and others were at work there at the time. This was on themorning following the first organization meeting of the Union at West ColumbiaCommunity Hall. Cantrell called Ward aside and asked him "why we wentover and organized the Union; what had he done to us ; was we trying to gethis job?" and said "You realize I could run you off this morning if I wanted to,that the Union couldn't help Ward any " 6s2.On the same morning at the same place Cantrell also talked to L. D. Wal-lace, an employee.He asked Wallace whom he was mad or sore at or whatbenefits he figured he'd get out of joining the Union and what he wanted out ofit.When told by Wallace that he wanted some kind of assurance of a job,Cantrell said, "Well, the only assurance of a job you have got here is doingwhatever me and Ted Lytle tells you to."George Creel, another employee, waspresent at this conversation e'61N L. R. B. v Tex-O-Kan Flour Mills Co,122 F (2d) 433, 43861This is based on the testimony of Ward and was not corroborated and was denied byCantrellHowever, I credit it because I was not only favorably impressed by Ward'sstraightforwardmanner and apparent sincerity, but was adversely impressed by thehesitant manner, evasiveness and poor memory of Cantrell, which is apparrent from thesimple reading of the recordFurthermore,Ward's testimony is consistent with that ofwitnesses to similar events, also denied or evaded by Cantrell, as will appear.61Creel corroboratedWallace substantially.Cantrell,when asked if there was anytalk between him and Wallace about the Union, said, "No, not that I recall " I creditWallace's testimony and Creel's corroboration.844340-50-vol 83-36 550DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.On the same morning 4' at Ashley-Wilson, Cantrell picked up Paul Lindsey,another employee,in hiscar and told him he had a job for him "down at theriver."Lindsey was a painter.They drove off and Cantrell then said he had nojob for him but wanted to talk to him about the Union and asked Lindsey, if heknew anything about it.Lindsey said that he did."They met Willie Samford,another employee, on the way and took himalongin the car." They talked aboutthe Union and Cantrell asked them why they wanted a Unionand told themthey didn't need a Union and that he could do more for them than a Union could.Cantrell told them that the supervisors had had a meetingthat morning andthey knew everybody who had joined the Union and that Vernon Chambliss, pro-duction superintendent,was goingto come down and fire everybodywho had aunion card and that they had done wrong in joining the Union "4.On the samemorning Cantrell asked George Creel, an employee, what hewas madabout and why he had joined the Union. This was at the Ashley-Wilson station and at about thesametime that Cantrell talked to Wallace andothers.745.In January 1947 75 Cantrell talked to Clyde Hooper, an employee, at theB. R. L. D. station, a plant owned or controlled by the Respondent.He toldHooper to get into his car and sit down, which Hooper did. Cantrell then askedHooper what he thought about how things were going as to the Union. Cantrellsaid,"We are not going to have anybody working in the Union. You were in thearmy and sowas I.We are going to try to put this thing something similar tothe armybasis."He said the Respondent was going to get rid of every G. D. manwho was in the Union and that the Respondenthad a way of finding out everyman that belonged to the Union and was going to get rid of them.786.On October 19, 1946 at 1 a. m. Jack Cantrell talked to Willie Allen Cantrell,an employee, at B. R. L. D. station and aslied him why the men wanteda union andwhat they thought they would benefit by It."70At one place in the record the date is stated as October 1, 1946. I find this is anerror.The date was October 18.'nAt one pointin his testimony Lindsey and Cantrell asked him if he belonged and atanother point he testified that he volunteered the information that he did.This dis-crepancy is of minor importance and I make no finding based on either version.72At one point Cantrell testified that he met Samford first but both Samford and Lindseysay otherwise.I believe Samford and Lindsey, though the point is of little significance.78Based on Lindsey's testimony,substantially corroborated by Samford.Cantrelladmits the conversation with Lindsey and Samford and says that they "probably" dis-cussed the Union although he does not recall what was said.He denied the statementregarding ChamblissChambliss denied having made the statement but this has littlebearing on the question of Cantrell's attributing the statement to him.Cantrell's testi-mony, as elsewhere throughout the record,is evasive and unreliable.I credit Lindsey'stestimony.74Cantrell did not testify as to this conversation which is based on Creel's testimonywhich I credit.'71There is some confusion in the record as to this date.The direct examination ofHooper was predicated on the assumption that the conversation took place in March 1947.In cross-examination the witness testified that it took place in January 1947.Thewitness also testified,in direct,that he left the employ of the Respondent on January27, 1947. I therefore find that the conversation took place in January.78I credit the testimony of Hooper upon which these findings are based.Cantrell wasagain evasive and inconclusive in his denial.When asked,"Did you ever discuss withHooperputting thejob on the same basis as the army basis?"Cantrell replied,"I don'tknow, sir, I don't know.I didn't."77 In rebuttal Jack Cantrell was asked by Respondent's counsel, according to the record,whether he had a conversation"some morning approximately 1 a. m." withW. W. Samford.This, I find, was an error on the part of the reporter and that counsel asked this questionregardingWillie Cantrelland notWillie Samford,and that the witness so understood the J. S. ABERCROMBIECOMPANY551(b) J. K. Reeves and Rebel Byram- 'On or about March 27, 1947, Rebel Byram, an employee, had a conversation withhis supervisor, J. K. Reeves.The testimony of the twois insharp conflict as toexactly what was said but the testimony of both indicates quite clearly that therewas a great deal of friction between them.Byram, who was still in the employof the Respondent at the time of the hearing, was a very ardentunion man andReeves,likemost of the supervisors for the Respondent, was not, to say the least,a unionsympathizer.The appearance of each on the witness stand and the strongand definite manner in which each testified showed them both to be highlyspirited and determined types.Placing two suchmen inthe close relationshipthese two occupied in the operations of the Respondent, holding oppositeviews asto the Union and, it appears, as to other matters, would seem to assure frequentclashes.Such clashes did occur.Byram testified that on the above date Reeves asked him what he would do ifhe (Reeves) said he would run him off if he joined the Union and, when Byramreplied that he would go "all the way to the top of the ladder (meaning manage-ment) to see if it was so, if he did," Reeves left the building and said that Byramhad a lot to learn.Byram also testified that on another occasion, shortly afterthe first conversation, Reeves offered to bet $100 that if the plant went Union100 men would be ]aid off.Reeves denied both of these incidents.I do not find it necessary to determine whether or not Reeves made these re-marks.Under some circumstances it might be found that a question such as thatattributed to Reeves by Byram might be found to be a threat in spite of its inter-rogative form but under the circumstances here, and taking into account thenatures of the two men involved, I find that if it was asked it was not a threatnor was it so considered by Byram. Byram's reply that he would "go to thetop of the ladder" was conditioned upon the making of the statement. This isborne out by the fact that Byram had already been a member of the Union forseveral months at the time of the alleged question and was, and still is, obviouslyan active member and did not hesitate to let Reeves know he was, and furtherthat heis, orwas at the time of the hearing, still in the employ of the Respondent.To "run a manoff" isa colloquialism meaning to discharge.The matter of the$100 bet likewise falls short of constituting a threat.Clearly if Reeves hadstated, as his opinion, that if the plant went Union 100 men would be laid off.Such a declaration would be protected under Section 8 (c) of the Amended Act °SBacking up that opinion with a wager would not change its nature to that of athreat but would be a mere expression of his confidence in the opinion.It is alsovery doubtful that the making of such wagers could be held to be within thescope of his employment, but I find it unnecessary to so decide.Byram further testified that he and Reeves talked about the Union onseveraloccasions but in answer to a leading question by the General Counsel he didnot testify that Reeves questioned him about "the union activities."Byram'stestimony that at one time they had "pretty much of a knock-downand drag-outabout the Union" is too vague and indefinite to warrant a finding.There was considerable testimony about a "hotargument" on or about July 22,1947.Although the two witnesses varied in their versionsof thisaffair theyquestion.Jack Cantrell did not recall asking the question referred to by counsel. IcreditWillie Allen Cantrell in this respect.The "bullsessions" referred to by JackCantrell evidently had reference to some other incidents.78Section 8(c) provides,among other things, that an opinion shall not "constitute or beevidence of" an unfair labor practice.Thus the alleged opinion is protected by the Act-even though rendered before the effective date thereof. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARD'iere in agreement on one point, that Reeves accused Byram of causing a turmoilamong the men. Byram also testified that Reeves said, "If I stubbed my toe alittle bit that he would run me down the road." Reeves testified that he toldByram "he was causing trouble then in the plant and if he didn't straighten upand go on doing his work and leave the agitating off that didn't concern the jobIwould run him off if he didn't keep up with his work, which he wasn't at thepresent time."The turmoil, or "agitating," according to Reeves, was caused byByram's "riding" some of the employees for "trying to get out of their class"and associating with "bosses" and "big shots" and "riding" some of the nonvet-eran employees and supervisors, including Reeves, for being "deferment collec-tors" and "draft dodgers."In the course of this "heated argument,"according to Byram,Reeves said "I(Byram)was getting information as a union member from the representativeuptown using cuss words all along there which was a bunch of lies, etc.," andthat he called the union representative some uncomplimentary names which couldnot be repeated before the lady reporter.The "heated argument" started over a matter not connected in any way withunion or anti-union activity or statements by either Byram or Reeves. It startedabout the operation of certain engines in the plant and the question of Byram'sauthority over a helper to whom Reeves gave direct orders, it being Byram'sopinion that the orders should have been through him. It is clear that, althoughReeves' action might have precipitated the argument, Byram actually started it.The argument continued through various degrees of "heat," culminating in a nearfist fight between the two men." If the above remarks concerning the Unioncould, under some circumstances, be considered as "interference, restraint, orcoercion" within the meaning of the Act, I do not consider them so under thecircumstances here.They were, if they were actually made, merely sparksengendered by the general heat of the argument.The practice of calling names,even unprintable ones, seems to have engrafted itself on the American system ofindustrial relations8°(c)J.K. Reeves,William J. Hagner, and Rebel ByramWilliam J. Hagner was, at the time of the following events, superintendent ofthe refinery of the Respondent and the immediate superior to J K. Reeves. InJune 1947, Reeves and Hagner called Byram into the "needle shop" and said theywanted to talk to him. The testimony is sharply conflicting as to what the con-,versation was.Byram testified that they told him there was some trouble going on whichthey wanted to get straight ; that Reeves said there was some confusion amongthe men due to union activity, the Union then being in its organization stage,and that he (Byram) was a good man and a good leader and worker, which theyappreciated, and that Hagner wanted to talk to him ; that Hagner confirmedwhat Reeves had said about his ability to work and said there were to be somebetter jobs for which he would be eligible and there were some instructions, atraining program, going to be given and that Byram, being the senior man in therefinery, could be lead-off man in the schooling for better jobs ; that they wantedhim to quiet down the confusion among the men ; that they said that he, being7°Two witnesses,Clayton and Scott, were present during different parts of the argu-ment but were not present at the same time. Each testified as to the things that weresaid while he was in the room.Neither appears to have heard anything said about theUnion but such remarks might well have been made while neither was present.80 SeeSunset Line and Twine Company,79 N L. R B.207, see alsoNelson Iron 'Works,Inc.,23 L R. R. M. 1130. J. S. ABERCROMBIE COMPANY553:senior man in the plant would be first to be called on.Byram further testifiedthat at that time every man in this particular plant had already joined the Unionand that,following the above conversation,he told them as a leader that "they-would be a little more on the ball and have to cut clown on our conversation-enough that it wouldn't interfere with our work."The cross-examination of_Byram consisted largely of an inquiry as to what other jobs were then availableand as to Byram's ability to handle a better job.Reeves and Hagner both corroborated Byram as to asking Byram to stop theconfusion but attfibute the confusion to him.Reeves testified that part of the-disturbance consisted by Byram'sunion activity.They claimed that severalcomplaints had come in from the men, particularly from Rag Ward, James Clay-ton, and Floyd Scott.All three of these testified but were not examined on thispoint.Ray Ward was a supervisor.Both Reeves and Hagner denied Byram's testimony as to the talk about abetter job,and both testified that there were no better jobs available at that timeand furthermore that Byram was not qualified and is not now qualified for abetter job.Ward also testified that Byram was not qualified for a better job.Hagner testified that he did not threaten to fire Byram if he didn't reform. After.this conversation,according to Hagner,'theyreceived a few but not many com-plaints about Byram.From my observation of Byram on the witness stand it appeared to me thathe was a young,vigorous,high spirited man of more than usual intelligencetaking the other witnesses,including supervisors, as a standard.He seemed,from my observation of him, to have the qualities of leadership and aggressiveness.that would qualify him for a considerably higher position than the one he thenoccupied with the RespondentHowever, I defer to the more expert judgmentof those under whom he worked and accept their testimony as to his lack of,qualifications for something better. It also seems clear from their testimonyand fiom Byram's testimony that no better jobs were available at the time of,the conversation referred to above.Hagner's testimony that he did not threaten Byrain with dismissal coupledwith the fact that there is no evidence of any threat or statement as to the conse-,quences of Byram's failing to comply with the requests, "we would appreciateit very much if he would keep his mouth shut" and "we requested him to stopit,"make it difficult to reconstruct the conversation without also acceptingByram's testimony that an attempt was made to induce him to cause the disturb-ances to cease, irrespective of whether the view is taken that Byram was causingthe disturbances or that they were being caused by others over whom Byramwas assumed to have had a degree of control.The conclusion that an induce-ment was held out to Byram as a reward for his agreement to quell the disturb-ances is difficult to escape.I cannot escape it. In our industrial life, sad tosay, few things are accomplished without either fear of punishment or hope forreward.The only inducement testified to was by Byram that although no directpromise was made it was implied that better jobs were coming up in the near.future and that he was in line for one. I find that such an inducement was heldout.This is borne out by the fact,as testified to by Byram,that after this con-versation he, as a leader,went to the men and told them to cut down the con-versation and "be a little more on the ball"and is further borne out by the factthat, according to Hagner,only a few complaints came in after that. The factthat no other jobs were available and that, as testified by Hagner,there werenone coming up that he knew of at that time,and the further fact that Byramwas not qualified for a better job in the opinion of his supervisors,convinces me 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot that the inducement was not held out but that Hagner had no intention of ful-filling his part of the bargain.It is clear and undisputed that Byram was an ardent union worker and thathe took great pride in the fact, as he claimed, that a large percentage if not allof the employees in the refinery were signed up.According to his testimony the"confusion" among the men that was discussed in the above conversation was dueto union activity.Reeves testified that the complaints he received from Ward,Clayton, and Scott were that Byram "would just try to shut the job down thereIn order to try to put his point over or something, such as trying to get these mento join the Union" and that he talked to Hagner about it and the above con-ference resulted.Riseves' testimony as to the conversation itself was that theytold Byram they understood "that he was causing a lot of confusion." Reevesdoes not say that the "confusion" discussed at the meeting was connected withthe union activity but it is clearly inferrable, and I draw the inference, thatthe "confusion" discussed was the same as that complained of and which wasthe reason for the calling. of the conference, namely, Byram's union activityin the plant.Hagner testified that they told Byram "we had been getting alot of complaints from the men" and that "a lot of talk he was passing aroundwas not much to their liking" and "we told him also we felt the kind of talk he wasputting out, and the amount of it was interfering with his work, etc. and werequested him to stop it."Again, Hagner does not say that the complaints and"the kind of talk . . . and the amount of it" were aboutunionactivity on thepart of Byram. Throughout his testimony he denies that there was any talkabout the Union in the conversation and that the Union was even mentioned.In view of the testimony of Byram and Reeves, Hagner's testimony that theUnion was not discussed is incredible.The complaints he mentions are obviouslythe complaints Reeves mentions and were, according to Reeves, about Byram'sunionactivity.The confusion Byram mentions, the confusion Reeves mentionsand the "kind of talk and the amount of it" mentioned by Hagner were obviouslythe same thing and, as found above, was in regard to union activity on the partof Byram.The conference having been called for the purpose of discussingthis very thing it is inconceivable, in view of the testimony, that it should nothave been discussed.It is within the, province of an employer to control union activity within hisplant during working hours and to discipline or discharge an employee, undercertain circumstances, for conducting such activity.However, it is not withinthe province of an employer to offer inducements of reward to an employeeengaged in such activity either in the plant or elsewhere on condition, howeversubtly stated, that he cease such activity " I find that Hagner did offer theinducement of a better job to Byram on the implied condition that he wouldcease his union activity.(d) J. R. Butler and Rebel ByramJ.R. Butler was, at the time of the following events, vice president and gen-eral manager of the Respondent.On or about August 25, 1947, Ben Horn, per-sonneldirector of the Respondent, told Byram that Butler wanted to see him.After about 30 minutes delay during which Byram and Horn were engaged ingeneral conversation, Butler arrived.Byram testified that after a few minutes conversation Butler said to him,"What the hell can a Union give you thatI can'tgive you."Shortly there-81Harvey Chalmers d Son,Inc.,75 N.L. R. B. 484.52This is based entirely on Byram's undisputed testimony. J. S. ABERCROMBIECOMPANY555after other officers of the Respondent began to appear.When Byram was aboutto leave Horn told him that Butler wanted to talk to him some more. They gotinto a car and drove away and stopped at the home of Mr. Frank Whitley, as-sistant vice president and general manager, and were invited in to have a drink.There were present Mr. Ben Horn, Mr. Frank Whitley,83 Mr. Butler, and oneother.They had a drink and more were offered to Byram but he refused.Finally,Mr. Butler asked the others to leave and Byram and he were therealone.Butler repeatedly asked Byram what the Union could do for him that he(Butler) could not do.Butler also made some disparaging remarks about oneCasey, a union representative.In the course of the conversation Mr. Butler told Byram that he was en-titled to a better job and he was sure that he would get it and advised him tocontactWhitley, Howell, and Horn and tell them that he (Butler) told him tosee them and for them to see if they would not straighten him out with a betterjob to which he (Butler) thought he was entitled.I fully credit Byram's testimony in connection with the above events. I findthis is another instance of an attempt to buy him off by an official of the Re-spondent.' I construe Butler's repeated questions of what the Union could dothat he could not do for Byram, followed by his indefinite offer of a better job,as a bidding against the Union for Byram's support. It should be borne inmind, in this connection that all of Byram's supervisors were of the opinionthat he was not qualified for anything better.Thus, his value to the Respondentas an employee could not have been a factor in inducing Butler to decide thathe was entitled to something better.The value to the Respondent of his sup-port in its struggle against organization of the plant by the Union was themotivating impulse.(e)Meeting called by J. R. Butler about November 1,194684George Creel was present at a meeting supposedly called by J. R. Butler about10 or 15 days after October 17, 1946, at the BRLD pumping station shack, whichwas owned or controlled by the Respondent.Mr. Butler, John Bass, a superinten-dent for the Respondent, and Vernon Chambliss,86 another superintendent, werepresent as well as a number of employees. Jack Cantrell had notified Creel tobe there.At this meeting John Bass advised the employees that if they wanted a unionto go to Austin and get a charter and form their own union and warned themof how the C. I. O. came out in the Hughes Tool Company of Houston.There is nothing in the record to indicate that J. R. Butler, general managerof the Respondent, was not available to testify.Vernon Chambliss, althoughadmittedly at this meeting, did not deny the above statement. John Bass ap-pears to be no longer connected with the Respondent and was not available asa witness. I therefore place no significance on his failure to testify.Underthese circumstances I credit the undisputed testimony of Creel that the abovestatement was made.The making of the above statement to a group of employees and under theabove circumstances is an attempt on the part of the Respondent to interfere83Mr.Whitley testified but wasnot examinedon this incident.Neither Mr. Howell.Butler northe "other" testified." Based onthe testimony of George Creel.86NeitherButler nor Bass testified.Chambliss testified that he was presentat such ameetingHe was not examinedon what took place 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the free choice of its employees of an organization to represent them. Itis not such an expression of "views, argument, or opinion" as would be pro-tected by Section 8 (c) of the Amended Act.(f) JohnBassand Willie Allen CantrellWillie Allen Cantrell, an employee, testified that on October 19, 1946, in JohnBass' office he had a conversation with John Bass, superintendent, Frank Whitley,Bass' assistant, and Russell Waite, construction superintendent, all supervisorsfor the Respondent, at which Vernon Chambliss was also present.Bass, accord-ing to Cantrell, wanted to know why they wanted a union and what the men meantby "security" and how they figured the Union would mean security. "They triedto point out to me where the Company officials would make a better workingRespondent,was not available and was working somewhere in Oklahoma.Waite's absence was not explained 88Whitley testified but denied knowledge of any such meeting.Chambliss testi-fied that no such statement was ever made in his presence.Neither Waite norBass testified.At one point in the record Bass' absence was explained by Re-spondent's counsel on the ground that he was no longer in the employ of theRespondent, was not available and was working somewhere in Oklahoma. Waite'sabsence was not explained "I credit the testimony of Cantrell for the reason that his manner impressed meas truthful and for the reason that the two witnesses who denied it merely testifiedto a negative, one denying the meeting altogether and the other denying the state-ment.Furthermore, the statementis inline with the testimony of other wit-nesses to other events indicating a general policy of the Respondent which wasapparent throughout the record to quiz various employees as to why they wanteda unionand to induce active union members by various means to cease their effortsin behalf of the Union.(g) John Nolan Talbert and James Carl BruceJames Carl Bruce, an employee, testified to a conversation he had with JohnNolan Talbert about July 30, 1947.Talbert testified that he was, at the time of the hearing, a "gang pusher" orforeman over a gang of seven or eight men.At the time of the alleged conversa-tion Talbert was a gauger.Bruce was a switcher.A switcher is a helper to agauger and in this case Talbert had a slight measure of authority over Bruce.The evidence is not convincing, however, that Talbert was a supervisor withinwhether or not a person has the "authority to effectively recommend" transfersmust be a prospectant one.The fact that on an isolated occasion, such as this,Talbert recommended the transfer of Bruce or even that he, in the presence of asupervisor, actually ordered the transfer, is not controlling of the question ofwhether or not he had such authority.Any person, even a stranger, might haverecommended that an employee be transferred and his recommendation has beenaccepted.The fact that an employee's recommendation is accepted does not makehim a supervisor.The order of transfer made in the presence of Jack Cantrell80 In the Respondent's amended answer there was a "demand" for a bill of particulars.I denied it with the understanding that if the Respondent was genuinely surprised orembarrassed I would allow a continuance for the' purpose of taking further testimony ordepositionsIn doing so I took into account the fact that a continuance at that timewould have been inadvisableRespondent claimed surprise at the testimonyas to Bass,who was not named in the complaint. I found that such surprise was not sufficientlyharmful to the Respondent to warrant a continuance and, in fact, none was requested. J. S. ABERCROMBIECOMPANY557with the tacit assent of the latter was the act of Cantrell rather than Talbert.Talbert's testimony that he did it of his own initiative does not affect the matter.I find that the General Counsel has failed to sustain the burden of proof thatTalbert was a supervisor or that any statements made by him were not withinthe scope of his employment or that the Respondent is bound by them.(h) John Galyean and James Carl BruceJames Carl Bruce testified that John Galyean, a supervisor told him Bob Looneyand Willie Samford, two employees, were "agitators" and were "talking aboutunion and agitating the men all the time" and that they were going to be fired-They were fired.There is no testimony as to when the alleged statement wasmade. Galyean denied having made the statement.I do not find it necessary to determine whether or not this statement was made.While it might have had some corroborative value in determining whether thedischarges of these two men were discriminatory, which is not an issue in thiscase, it has no significance, standing alone, as to any issue in this case. It is amere statement by one person, who happens to be a supervisor, of his opinionor prediction or even of his knowledge of what is to be done by somebody in thefuture and a statement of his opinion or knowledge of the ,reasons for suchanticipated action.(i)Dan Bledsoe and Wesley Cann HarvillWesley Cain IIarvill, an employee, testified that in March 1947 at the Re-spondent's boiler station one Dan Bledsoe made certain statements in regardto the Union.His testimony was undisputed.Harvill testified-that Bledsoe was a shift operator and "had a shift" in the-gasolineplant and was in charge of a shift of 12 or 14 men.I find it unnecessary to determine whether or not the statements attributedto Bledsoe were actually made or whether or not they constituted interference,restraint, or coercion.The statements themselves are vague and indefinite and Iam not sure that I could understand their import even if I found it necessaryto do so. I find, on the above evidence, that the General Counsel has not sustainedthe burden of proof that Bledsoe was a supervisor or that the statements at-tributed to him were within the scope of his employment by the Respondent.(j)Russell Waite andHenry 0. PalmerIn March 1947 Henry C. Palmer, an employee, had a conversation with RussellWaite, construction superintendentPalmer's undisputed testimony was thatWaite told him, using "pretty bad language," that if he wanted to stay on thejob he did not want to hear anything more about the Union ; that Waite saidhe did not know if he was or was not a member and that he did not care ; andthat he further said "if the outfit went Union everything would be contractedout there and we wouldn't have no job."Thereis noevidence as to what talk about the Union was objectionable toWaite nor of the amount of it or of the circumstances. The fact that Waite saidhe did not know and did not care whether or not Palmer was a member does notsuggest that the objectionable talk was very strongly in favor of the Union oreven that it was not talk against the Union. Actually the record does not showwhether Palmer was a member of the Union or what his views were concerningthe Union:, With no knowledge of what the talk was it is impossible to deter-mine whether or not objection to it is a violation of the Act.SinceWaite, was superintendent of construction,his positive statement thatthe work would be contracted out inthe eventof a union,would be given great 558DECISIONS OF NATIONAL LABOR RELATIONS BOARD.weight.However, here again, there is no evidence of the circumstances or ofthe manner in which these words were spoken. Palmer's testimony was notcorroborated nor was there any testimony to explain it.The witness did notquote Waite verbatim and there is nothing in the record to indicate what werethe words used by Waite. The witness did not impressme asone who could bedepended upon to accurately report a conversation.The words themselves, inparaphrased form as they appear,in the record, are susceptible of many inter-pretations equally consistent.They could have represented an opinion held byWaite as to the probable result of unionization. In that event they would beprotected by Section 8 (c) of the Amended Act. They could have been an expres-sion of fear that Waite himself, as well as the others, would have no job.Hireagain they would be protected. It is also true that they could have constituteda threat and have been uttered for the purpose of influencing Palmer againstthe Union. On the evidence as it stands I am unable to determine their import.For the above reasons, I find that the General Counsel has failed to sustainthe burden of proof that any of the statements by Waite constituted interference,restraint or coercion within themeaning ofthe Act.(k)RussellWaite and William BainbridgeWilliam Bainbridge, an employee, and a member of the Union testified thatbe had a conversation with Russell Waite, construction superintendent, in Mayof 1947.His testimony was not disputed.He testified that Waite had asked himhow he "got mixed up in that mess" and when told by the witness that healways believed in a union and was always a union man, Waite said, "There aregoing to be lots of men fight you, lots of men against you."After refreshing his memory from a written statement he had made the witnessalso testified, in substance, that Waite had said'that if the plant went union itwould not hurt the production department but would hurt the constructiondepartment because the Company would contract the work out.Most of thistestimony was brought out by leading questions on the part of the GeneralCounsel.'The witness further testified that Waite asked him what the men wantedand what the disturbance was about and that when told by the witness that itwas mostly a question of seniority Waite said he did not believe in senioritybut believed in friendship and qualifications.At one point in his testimoney the witness said that he made the written state-ment in Mayof 1947, "the evening that me and Mr. Russell (Waite) had ourconfusion." 87The statement itself, which was admitted in evidence, -purportsto have been executed on July 24, 1947.The witness' memory appeared to me to be very poor, as manifested by hisfailure to testify as to an important part of the conversation until he refreshedhis memory from the statement and then only by leading questions on the part ofthe General Counsel.Furthermore, his testimony that the statement was madethe evening of the conversation further indicates a poor memory, when the paperitself shows clearly, and I find, that it was not made until several weeks later.I believe his story was affected, unconsciously, by discussion with others. Ifound this witness generally unreliable and can put no credence in his uncor-roborated testimony.I therefore find that the General Counsel has failed tosustain the burden of proof with respect to the statements attributed to Waiteby this witness.87An obvious error.I find that he meant"conversation." J. S. ABERCROMBIE COMPANY559(1)Ted Lytle and Willie R. JonesAbout September 1947 Willie R. Jones, an employee, and president of theUnion, testified he had a conversation with Ted Lytle, his supervisor, in whichLytle said to Him, "Jones, how is the Union getting along?" to which Jones re-plied, "Well, I don't know Lytle, I don't go very often."Lytle said, "Whom elsehave you all got now?" to which Jones answered, "I just couldn't tell you becauseI don't go very often. I don't go to the meetings very often...."About Christmas time in 1947, the witness testified, he had another conversa-tion with Lytle in which Lytle again questioned him, substantially as in thefirst conversation and also about whether or not Jack Cantrell was the "biggestcauseof this stir-up."There was a further conversation between Lytle andJones at which Jack Cantrell was present and in the course of which Jones wasoffered a foreman's job.As to the first conversation, which was not denied by Lytle, I credit Jones.I found him a truthful and generally reliable witness as to all of his testimonyexcept that at some points in his testimony he was inaccurateas to minor detailsand as to time.As to the second conversation, also not denied,I findthat Jones'testimony is also credible.As to the portion where the "cause of the stir-up"was discussed and also the conversation when Jack Cantrell waspresent I findthat neither of these has any significance.Concludingfindingsas to interference,restraint,and coercionI find that the following acts constituted unlawful interference with,restraint,and coercion of employees in the exercise of the rights guaranteed in Section 7of the Act and of the Amended Act :(1)The questioning of Ward by Cantrell as to why the men organized theUnion ;(2)The questioning of Wallace by Cantrell as to what benefithe figured hewould get out of the Union ;(3)The questioning of Lindsey and Samford as to why they wanted a union;(4)The questioning of Creel by Cantrellas tohis reasons for joining theUnion ;(5)The questioning of Willie Allen Cantrell by Jack Cantrell as to why themen wanted a union and what they thought they would benefit by it;(6)The questioning of Byram by Butler as to what the Union could do for himthat Butler could not do ;(7)The calling and holding of themeetingby Butler at which the men wereadvised to get a charter of their own ;(8) The questioning of Willie Allen Cantrell by John Bass as to why the menwanted a union and how they figured the Union would mean security ;(9)Thequestioning of Jonesby Lytle as to the membership of the Union;(10)The conversation in which Cantrell stated to Ward that he could "runyou off" and that the Union could not help Ward any ;(11)The conversationin whichCantrell stated to Wallace that the only as-surance of a job he had was doing whatever Cantrell and Lytle told him ;(12)The conversation in which Cantrell stated to Lindseyand Sanford as tothe supervisors'meetingand that Chambliss would fireall union men :(13) The conversation in which Cantrell stated to Hooper that they "were notgoingto have anybody working in the Union" ; 560DECISIONS OF NATIONAL LABOR RELATIONS BOARD(14)The conversation between Reeves,Hagner,and Byram,in which Hagneroffered Byram a better job on the condition that he wouldcease his unionactivity ;(15)The conversation betweenButler and Byram, in which Butler stated thatByram was entitled to a better job ; and(16)The statement by Bass to Willie Allen Cantrell that the companyofficialswould make a better working place than the Union could.Nearly all of the Respondent's witnesses,consistingmostly ofsupervisors,testified that they'were not friendly toward the Union. Some did not like "thisUnion," others did not believein a union"out there," others were not in favor ofunions in general.Several of the supervisors testified that at periodical super-visors' meetings,the Unionwas discussed,and others testified that at the samemeetingsthere wasno discussionof the Union. I find that the Union was discussedat such meetings.There is no evidence of what was generally said at the meet-ings, 88but it is clear from the testimony that nobody spoke in'favor of the Union.One of these meetings took place on October 18, 1946. It was after this meetingthat Jack Cantrell talked to Ward, Wallace, Lindsey, Samford, Creel, and Hooper,and it was early the next morning that he talked to Willie Allen Cantrell.Itwas this same day (October 19, 1946) that Willie Allen Cantrell had theconversation with Bass, Whitley, and Waite in the presence of Chambliss.Thefirst organization meeting of the Union took place on October 17, 1946.The fact that so much activity took place immediately following the Union'sfirstmeeting and the meeting of the supervisors, indicates strongly that thesupervisors' meeting of October 18 was of such a nature that it caused all thesesupervisors to make a concerted drive to nip the Union in the bud by attemptingto call off the men interviewed and to induce them to call off others and I so find.The important part that Jack Cantrell played in this activity was due to hisposition as Assistant Superintendent of Production, the department in which theunion movement had made themost progress.I find that the acts set out above, which I have treated individually as isolatedthe circumstances hereinbefore set out, interference, restraint, or coercion ofemployees in the exercise of the rights guaranteed in Section 7 of the Act and ofthe Amended Act.I find that the General Counsel has failed to sustain the burden of provingthat the following acts constitutedinterference,restraint, or coercionof employeesin the exercise of the rightsguaranteed in Section7 of the Act and of theAmended Act :(1)The conversation betweenReeves andByram on or about March 27, 1947 —(2)The conversation between James Carl Bruce and John Nolan Talbertabout July 30, 1947;(3)The conversation between James Carl Bruce and John Galyean ;(4)The conversation between Dan Bledsoe and Wesley Cain Harvill in March1947;(5)The conversation between Russell Waite and Henry C. Palmer in March1947; and(6)The conversationbetween RussellWaite and WilliamBainbridge inMay 1947.88Lindsey testified that Jack Cantrell told him of such a meeting held October 18, 1946,as hereinbefore set out. J. S. ABERCROMBIECOMPANYIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE561The activities of Respondent set forth in Section III above, occurring inconnection with the operations of Respondent described in Section I above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and such of them as have been found to be unfair laborpractices tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theundersigned will recommend that it cease and desist therefrom and take thefollowing affirmative action which it is found will effectuate the policies of theAct and of the Amended Act.Since it has been found that the General Counsel has not sustained the burdenof proving that W. It. Jones was discriminatorily discharged the undersignedwill recommend that the complaint be dismissed in this respect.Having found that the Respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act and of the Amended Act and thus violated Section 8 (1) of the Act and'Section 8 (a) (1) of the Amended Act, the undersigned will recommend thatthe Respondent cease and desist therefrom.Because of the circumstances surrounding the questioning of, and promisesand statements to employees and the lapse of time since the last unfair laborpractice occurred, as indicated in the facts found, and because of the absenceof any evidence that danger of other unfair labor practices is to be anticipatedfrom the Respondent's conduct in the past, the undersigned will not recommendthat the Respondent cease and desist from the commission of any other unfairlabor practices.Nevertheless, in order to effectuate the policies of the Act andof the Amended Act, the undersigned will recommend that the Respondent ceaseand desist from the unfair labor practices found.Upon the basis of the above findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.OilWorkers International Union, C. I. 0., is a labor organization withinthe meaning of Section 2 (5) of the Act and of the Amended Act.2.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (1) of theAct and of Section 8 (a) (1) of the Amended Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act and of theAmended Act.4.The General Counsel has failed to sustain the burden of proving that theRespondent violated Section 8 (a) (3) of the Amended Act by discharging W.R. Jones or by refusing to reinstate him.RECOMMENDATIONSUpon the above findings of fact and conclusions of law, upon the entire recordin thecase,and pursuantto Section 10 (c) of the Amended Act, the Trial 562DECISIONSOF NATIONALLABOR RELATIONS BOARDExaminerrecommends that J. S. Abercrombie Company, Houston, Texas, itsofficers, agents, successors,and assigns,shall :1.Cease and desist from :(a)Discouraging membership in Oil Workers International Union, C. I. 0., orin any other labor organization of its employees, by interrogating its employees,or any of them, concerning their union affiliations, activities, or sympathies, orby making express or implied threats or promises to its employees, or any ofthem, regarding the effect of joining or refraining from joining or withdrawingfrom said Union or any other labor organization ;(b) In any like or related manner, interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form labororganizations,to join or assist Oil Workers International Union, C. I. 0., or anyother labor organization, to bargain collectively through representatives of theirown choosing,and to engage in concerted activities for the purpose of 'collectivebargainingor other mutual aid or protection, as guaranteed in Section 7 of theAct and the Amended Act.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Amended Act :(a) Post in conspicuous places in the plant of the Respondent at Sweeny,Texas, copies of the notice attached hereto and marked "Appendix A." Copies ofsaid notice, to be furnished by the Regional Director for the Sixteenth Region,shall,after being duly signed by the Respondent's representative, be posted by theRespondent immediately upon receipt thereof and be maintained by it for at leastsixty (60) consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted and including particularly thebulletin boards in the production department.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced, or coveredby any other material ;(b)Notify the Regional Director for the Sixteenth Region in writing withintwenty (20) days from date of the receipt of this Intermediate Report settingforth in detail the manner and form in which the Respondent has complied withthe foregoing recommendations.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Rochambeau Building, Washington 25, D. C., an original andsix copies of a statement in writing setting forth such exceptions to the Inter-mediate Report and Recommended Order or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and six copies of a brief in support thereof ; and anyparty may, within the same period, file an original and six copies of a briefin support of the Intermediate Report and Recommended Order. Immediatelyupon the filing of such statement of exceptions and briefs, the party filing thesame shall serve a copy thereof upon each of the other parties. Statements ofexceptions and briefs shall designate by precise citation the portions of therecord relied upon and shall be legibly printed or mimeographed, and if mimeo-graphed shallbe double spaced.Proof of service on the other parties of allpapers filed with the Board shall be promptly made as required by Section203.85.As further provided in said Section 203.46 should any party desirepermissionto argue orally before *the Board, request therefor must be made, in J. S. ABERCROMBIECOMPANY563writing to the Board within ten (10) days from the date of service of the ordertransferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 29th day of December 1948.CHARLES S. DONOVAN,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, 1947, we hereby notify our employees that :WE WILL NOT discourage membership in OIL WORKERS INTERNATIONALUNION, C. I. 0., or in any other labor organization of our employees, by inter-rogating our employees or any of them concerning their union affiliations,activities, or sympathies or by making express or implied threats or promisesto our employees,or any of them,regarding the effect of joining or refrainingfrom joining or withdrawing from said Union or any other labor organizationWE WILL NOT in any like or related manner, interfere with, restrain orcoerce our employees in the exercise of the right to self-organization, to formlabor organizations,to join orassistOILWORKERS INTERNATIONAL UNION,C. I. 0., or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, asguaranteed in Section 7 of the Labor Management Relations Act, 1947.J. S. ABERCOMBIE COMPANY,Employer.Dated --------------------By -------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any othermaterial.